    EXHIBIT 1
   
    

    

    



EXHIBIT 2
                                                                                                                                        H

                                                                                                      P a ge 2 of 9
                                                                                                      Sta temen t P er iod
                      P E RF ORMAN CE SP IN E & SP ORTS ME DICIN E LLC                                08/01/10 th r ou gh 08/31/10
                                                                                                      E0 P P A 0 A 47
                                                                                                      E n closu r es 0
                                                                                                      Accou n t N u mber               7228



                                                        Deposit Accounts

                                              Business Advantage Checking
                                     P E RF ORM AN CE SP IN E & SP ORTS M E DICIN E LLC

                                                    Yo u r A c c o u n t a t a Gla n c e
  Account N umber                                  7228                  St at ement Beginning Balance                $68,013.74
  St at ement P er iod      08/01/10 t hr ough 08/31/10                  Amount of Deposit s/Cr edit s               $349,369.73
  N umber of Deposit s/Cr edit s                     86                  Amount of Wit hdr awals/Debit s             $313,204.15
  N u mber of Wit hdr awals/Debit s                 100                  St at ement E nding Balance                 $104,179.32
  N umber of Deposit ed It ems                      814
                                                                         Aver age Ledger Balance                       $79,277.04
  N umber of Days in Cycle                             31                Ser vice Char ge                                 $205.20



                                       You r B u s in es s A dvan t age P ricin g Relat ion s h ip
 Account                                                    Account                       Qualifying Type of
 N ame                                                      N umber                     Balance ($) Balance                          Dat e
 Business Advant age Checking                                          7228                78,983.32 Aver age                        08-30
 Business Int er est M aximizer                                        1269               482,895.65 Aver age                        08-30
                                              Tot al Qu alifyin g B alan ce              $561,878.97

Thank you for banking with us. With the balances in your accounts, there is no monthly maintenance fee for your Business
Advantage account this month.



                                                       D epos it s an d Credit s
  Dat e                                                                                                       Bank
  P ost ed                    Amount ($) Descr ipt ion                                                        Refer ence
  08/02                         27,503.13 Deposit                                                             813004670855947
  08/02                         13,561.14 Deposit                                                             813004370599676
  08/02                          2,091.44 H ighmar k          Des:M ed B P mnt ID:1689816860                  900611010716792
                                          Indn:P er for mance Spine & Sp Co ID:9141805001 Ccd
                                          P mt Info:Tr n*1*xxxxx1323*205296137\
  08/02                            286.00 BankCar d          Des:M er ch Set l ID:192704150287195             900614005390234
                                          Indn:P er for mance Spine And Co ID:1210001927 Ccd
  08/02                            150.00 Amer ican E xpr ess Des:Set t lement ID:210M 8260                   900611010599547
                                          Indn:P er for mance 2292099843 Co ID:1134992250 Ccd
  08/02                             15.00 Amer ican E xpr ess Des:Set t lement ID:2292099843                  900614003655597
                                          Indn:P er for mance 2292099843 Co ID:1134992250 Ccd
  08/03                         14,179.86 Deposit                                                             813004370944916
  08/03                          1,844.19 H ighmar k          Des:M ed B P mnt ID:1689816860                  900614008529845
                                          Indn:P er for mance Spine & Sp Co ID:9141805001 Ccd
                                          P mt Info:Tr n*1*xxxxx4390*205296137\
  08/03                            274.00 BankCar d          Des:M er ch Set l ID:192704150287195             900615010394950
                                          Indn:P er for mance Spine And Co ID:1210001927 Ccd
  08/04                            190.00 BankCar d          Des:M er ch Set l ID:192704150287195             900616005978427
                                          Indn:P er for mance Spine And Co ID:1210001927 Ccd
EXHIBIT 3
EXHIBIT 4
EXHIBIT 5
EXHIBIT 6
EXHIBIT 7
EXHIBIT 8
EXHIBIT 9
EXHIBIT 10
                                              LEASE
                                           by and between


                               KJOHNSON URBAN RENEWAL LLC


                                            (as Landlord)

                                                And


                    Performance Spine and Sports Medicine of Bordentown, LLC


                                             (as Tenant)


                                        Date: January 22, 2012

                 Premises: Building F, located at New Jersey State Highway Route 130
               Block 57, Lot 6.01, Bordentown Township, Burlington County, New Jersey




#15241254 v2
                                                    TABLE OF CONTENTS

                                                                                                                                           Page


1.    Definitions. ............................................................................................................................. 5
2.    Premises. ................................................................................................................................ 6
3.    Completion of Premises. ....................................................................................................... 6
4.    Commencement Date. ........................................................................................................... 7
5.    Use of Premises. ..................................................................................................................... 7
6.    Fixed Basic Rent.................................................................................................................... 7
7.    Real Estate Taxes. ................................................................................................................. 7
8.    Operating Expenses. ............................................................................................................. 9
9.    Interest and Late Charge. .................................................................................................. 15
10.     Insurance. ......................................................................................................................... 15
11.     Repairs and Maintenance................................................................................................ 18
12.     Utilities and Services. ....................................................................................................... 19
13.     Governmental Regulations.............................................................................................. 20
14.     Alterations, Additions and Fixtures. .............................................................................. 20
15.     Construction Liens. .......................................................................................................... 22
16.     Negative Covenants of Tenant. ....................................................................................... 22
17.     Landlord’s Right of Entry; Right to Cure..................................................................... 25
18.     Damage by Fire or Other Casualty. ............................................................................... 26
19.     Non-Abatement of Rent. .................................................................................................. 27
20.     Indemnification. ............................................................................................................... 27
21.     Eminent Domain. ............................................................................................................. 28
22.     Quiet Enjoyment. ............................................................................................................. 29
23.     Rules and Regulations. .................................................................................................... 29
24.     Assignment and Sublease. ............................................................................................... 29
25.     Subordination. .................................................................................................................. 32
26.     Curing Tenant’s Defaults. ............................................................................................... 32
27.     Surrender. ......................................................................................................................... 32
28.     Defaults-Remedies............................................................................................................ 33
29.     Brokers’ Commission. ..................................................................................................... 35
30.     Notices. .............................................................................................................................. 36
31.     Inability to Perform. ........................................................................................................ 36
32.     Survival. ............................................................................................................................ 36
33.     Corporate Tenant............................................................................................................. 36
34.     Waiver of Invalidity of Lease. ......................................................................................... 37
35.     Security Deposit. .............................................................................................................. 37
36.     Estoppel Certificate. ........................................................................................................ 37
37.     Rights Reserved by Landlord. ........................................................................................ 37
38.     Miscellaneous.................................................................................................................... 38
39.     OFAC. ............................................................................................................................... 40




                                                                       -i-
     THIS LEASE (this “Lease”) is made the 22 day of January, 2012 between [K
JOHNSON ENTERPRISES OR ITS DESIGNEE] (“Landlord”), a LLC, and [ENTITY
CONTROLLED BY PERFORMANCE SPINE AND SPORTS MEDICINE] (“Tenant”), a
LLC.

                                         PREAMBLE

                    BASIC LEASE PROVISIONS AND DEFINITIONS

        In addition to other terms elsewhere defined in this Lease, the following terms whenever
used in this Lease shall have only the meanings set forth in this Section, unless such meanings
are expressly modified, limited or expanded elsewhere in this Lease.

       A.     ADDITIONAL RENT shall mean all sums in addition to Fixed Basic Rent
payable by Tenant to Landlord or to third parties pursuant to the provisions of the Lease.

       B.    ASSOCIATION shall mean any association created under any Declaration or
Master Deed.

        C.     BUILDING shall mean an approximately 16,000 square foot, two story medical
office building known as Building F,

          D.   BUILDING HOLIDAYS shall be those holidays listed on Exhibit D.

       E.       COMPLEX shall mean Lot 6.02 and a portion of Lot 6.01 in Block 57 on the tax
map of the Township of Bordentown, excluding that portion of Lot 6.01 containing the granary
business and more particularly described on the site plan attached as Exhibit B-2 to this Lease,
including all of the buildings and improvements thereon and commonly known as the “Team
Campus,” as such area may be amended or subdivided by Landlord from time to time.

       F.    COMMENCEMENT DATE shall mean the date Tenant takes possession after
Landlord’s work is completed.

        G.      DATE OF THIS LEASE shall mean the date of acceptance and execution of this
Lease by Landlord, following execution and delivery thereof to Landlord by Tenant and that date
shall be inserted in the space provided in the Preamble.

       H.     DECLARATION shall mean such declarations, covenants, restrictions and
agreements of public record to which the Property or the Complex may be subject relating to the
development, operation and maintenance of the Complex.

       I.      DELIVERY DATE shall be on or about 425 days from the date Landlord
receives building permits necessary to commence construction of the Building

       J.    EXHIBITS shall be the following, attached to this Lease and incorporated in this
Lease and made a part of this Lease:

                Rider A                      Renewal Options



#15241254 v2
                Rider B                 Option to Purchase Unit

                Exhibit A               Premises
                Exhibit B-1             Legal Description of Property
                Exhibit B-2             Legal Description of the Premises
                Exhibit C               Landlord Work Letter
                Exhibit D               Building Holidays
                Exhibit E               Janitorial Specifications
                Exhibit F               Rules and Regulations
                Exhibit G               Tenant Estoppel Certificate
                Exhibit H               Confirmation of Lease Term
                Exhibit I               Unconditional Guaranty and Suretyship Agreement
                Exhibit J               Tenant Work Letter

          K.    FIXED BASIC RENT shall mean:

   Lease Year       Rentable          Rate Per          Annual Fixed       Monthly
                   Square Feet   Rentable Square Feet    Basic Rent     Installment of
                                                                       Fixed Basic Rent
        1          16,000               $15.00           $240,000.00      $20,000.00
        2          16,000               $15.45           $247,200.00      $20,600.00
        3          16,000               $15.91           $254,560.00      $21,213.33
        4          16,000               $16.39           $262,240.00      $21,853.33
        5          16,000               $16.88           $270,080.00      $22,506.67
        6          16,000               $17.39           $278,240.00      $23,186.67
        7          16,000               $17.91           $286,560.00      $23,880.00
        8          16,000               $18.45           $295,200.00      $24,600.00
        9          16,000               $19.00           $304,000.00      $25,333.33
       10          16,000               $19.57           $313,120.00      $26,093.33
First Renewal Term
       11          16,000               $20.16           $322,560.00      $26,880.00
       12          16,000               $20.76           $332,160.00      $27,680.00
       13          16,000               $21.38           $342,080.00      $28,506.67
       14          16,000               $22.02           $352,320.00      $29,360.00
       15          16,000               $22.68           $362,880.00      $30,240.00
Second Renewal Term
       16          16,000               $23.36           $373,760.00      $31,146.67
       17          16,000               $24.06           $384,960.00      $32,080.00
       18          16,000               $24.78           $396,480.00      $33,040.00
       19          16,000               $25.52           $408,320.00      $34,026.67


                                          -2-
#15241254 v2
          20           16,000                $26.29              $420,640.00          $35,053.33

        L.      EXCLUDED USE shall be any use for medical office and clinical uses,
ambulatory surgery, radiation oncology, dialysis, and hyperbaric oxygen therapy; health, sport
and/or fitness club; and health or wellness center. Landlord shall have the right to add additional
uses to supplement the Excluded Uses by written notice to Tenant, except that if at the time of
the notice Tenant is actively engaged in any additional Excluded Use contained in the notice,
Tenant may continue such use for so long as the additional Excluded Use continues without
interruption, termination or default. Notwithstanding anything to the contrary contained in this
Lease, the term “Excluded Use” shall not be deemed to include the Permitted Use.

       M.       EXCLUSIVE USE shall be fore physical rehabilitation services, which shall
include physical medicine, chiropractic services, acupuncture and physical therapy which
incorporate the following subservices: gait training, balance training, postural analysis,
movement analysis, manual therapy, neuromuscular reeducation, therapeutic exercise,
therapeutic activities, aquatic therapy, joint mobilizations, electrotherapy modalities,
hydrotherapy and physical agents, and related self care, injury prevention and occupational
therapy.

        N.     FORCE MAJEURE shall mean a strike, labor troubles, acts of war, terrorism, or
bioterrorism, a general utility outage, extraordinary weather event, or any other cause whatsoever
beyond Landlord’s control

       O.     GUARANTY shall mean that certain Unconditional Guaranty and Suretyship
Agreement of even date herewith between Landlord and Performance Spine and Sports Medicine
LLC, a limited liability company, which Guaranty shall be in the form attached hereto as Exhibit
I.

       P.      IMPROVEMENT ALLOWANCE shall mean the sum of Twenty-Five Dollars
($25.00) per rentable square foot of the Premises, for a total of Four Hundred Thousand Dollars
and 00/100 Dollars ($400,000.00).

          Q.     LANDLORD as used in this Lease includes the Landlord named above as well as
its successors and assigns, each of whom shall have the same rights, remedies, powers,
authorities and privileges as it would have had it originally signed this lease as Landlord. Any
such person, whether or not named herein, shall have no liability hereunder after ceasing to hold
title to the Property. No principal of Landlord, whether disclosed or undisclosed, shall have any
personal liability with respect to any of the provisions of this Lease, the Premises, the Property or
the Complex.

        R.    LEASE YEAR shall mean, with respect to the first Lease Year, the period
commencing on the Commencement Date and ending on the last day of the month which is
twelve (12) consecutive calendar months following the Commencement Date and, with respect
to each Lease Year thereafter, each consecutive twelve (12) calendar month period thereafter.

      S.     MORTGAGE or mortgage as used in this Lease includes any lien or
encumbrance on the Premises or the Property or on any part of or interest in or appurtenance to


                                                -3-
#15241254 v2
any of the foregoing, including without limitation any ground rent or ground lease if Landlord’s
interest is or becomes a leasehold estate. The word “Mortgagee” or “mortgagee” is used herein
to include the holder of any such mortgage, including any ground lessor if Landlord’s interest is
or becomes a leasehold estate. Whenever any right is given to a mortgagee, that right may be
exercised on behalf of such mortgagee by any representative or servicing agent of such
mortgagee.

       T.      PERSON shall mean a natural person, a partnership, a corporation, an
association, and any other form of business association or entity.

        U.    RENT shall mean all Fixed Basic Rent and Additional Rent and any other rent or
other sums due from Tenant under this Lease.

        V.       PERMITTED USE shall mean use of the Premises for, physical therapy and
other rehabilitative services, to include a spine and sports medicine center performing all phases
of rehabilitation, including without limitation, chiropractic, physical therapy, occupational
therapy, acupuncture, nutritional counseling and non-surgical spine and sports medicine and
related activities.

       W.    POSSESSION DATE shall mean the date of Substantial Completion of
Landlord’s Work in accordance with Exhibit C.

        X.     PREMISES shall mean the entire Building, consisting of approximately 16,000
rentable square feet as shown on Exhibit A.

       Y.      PREMISES TAX shall mean (i) Tenant’s Building Proportionate Share of any
Real Estate taxes separately assessed to the Building; and/or (ii) any taxes that are payable by
Landlord under a financial agreement with the Township of Bordentown based on the rents
received under the terms of this Lease.

      Z.     PROPERTY shall mean Block 57, Lot 6.01 on the tax map of the Township of
Bordentown, as more particularly described on Exhibit B-1 attached to the Lease.

       AA. SECURITY DEPOSIT shall be the sum of $40,000.00 which shall be held in
accordance with Section 36 of the Lease.

        BB. TENANT as used in this Lease includes Tenant named above as well as its heirs,
successors and assigns, each of which shall be under the same obligations, liabilities and
disabilities and each of which shall have the same rights, privileges and powers as it would have
possessed had it originally signed this Lease as Tenant. Each and every person named above as
Tenant shall be bound jointly and severally by the terms, covenants and agreements contained
herein. However, no such rights, privileges or powers shall inure to the benefit of any assignee
of Tenant, immediate or remote, unless the assignment to such assignee is permitted or has been
approved in writing by Landlord. Any notice required or permitted by the terms of this Lease
may be given by or to any one of the persons named above as Tenant, and shall have the same
force and effect as if given by or to all of them.



                                                -4-
#15241254 v2
       CC. TENANT’S BUILDING PROPORTIONATE SHARE shall mean the fraction,
the numerator of which shall be the total square footage of the Premises and the denominator of
which shall be the total square footage of the Building.

        DD. TENANT’S COMPLEX PROPORTIONATE SHARE shall mean a fraction,
the numerator of which shall be the total square footage of the Premises, and the denominator of
which shall be the total square footage of all of the buildings in the Complex that have received a
certificate of occupancy at the time any costs assessed hereunder are accrued. The denominator
shall not include the square footage of any of the Common Facilities, the indoor practice field or
the maintenance building on Lot 6.01. Tenant acknowledges that Landlord is in the process of
developing the Complex and therefore Tenant’s Complex Proportionate Share is subject to
change.

        EE.      TENANT’S PROPORTIONATE TAX SHARE shall mean the fraction, the
numerator of which shall be the total square footage of the Premises, and the denominator of
which shall be the total square footage of the buildings on the Property that have been approved
by the Township of Bordentown. As of the date hereof the parties agree the total square footage
approved is 202,300 square feet, which is subject to adjustment if the actual square footage of all
of the buildings is more or less than 202,300 square feet, after all buildings have received
certificates of occupancy. The denominator shall not include the square footage of any of the
Common Facilities or the indoor practice field.

        FF.     TENANT’S TAX SHARE shall mean the Premises Tax plus Tenant’s
Proportionate Tax Share of any Real Estate Taxes chargeable to (1) the land (excluding any
improvements thereon) constituting the Property; (2) the Common Facilities; and (3) any other
Real Estate Taxes assessed against the Property as a whole and not associated with any
improvements thereon, including, for example a payment in lieu of taxes based on the Rent
received under the terms of this Lease pursuant to a financial agreement with the Township of
Bordentown. To the extent that the Premises Tax cannot be separated from the Real Estate
Taxes on the Property, Tenant’s Tax Share shall be Tenant’s Proportionate Tax Share of the Real
Estate Taxes on the Property. Any taxes paid by Tenant on the land constituting the Property
shall be credited against the Premises Tax payable by Tenant to the same extent Landlord
receives such a credit pursuant to a financial agreement with the Township of Bordentown

        GG. TERM shall mean the period of time commencing on the Commencement Date
(as defined in Section 4 of the Lease) and ending on the date which is ten (10) Lease Years
following the Commencement Date, unless otherwise terminated or extended pursuant to the
terms of this Lease.

For and in consideration of the covenants contained in this Lease, and upon the terms and
conditions set forth in this Lease, Landlord and Tenant, intending to be legally bound, agree as
follows:

       1.      Definitions. The definitions set forth in the preceding Preamble shall apply to the
same capitalized terms appearing in this Lease. Additional definitions are contained in Section
41 and throughout this Lease.



                                                -5-
#15241254 v2
          2.    Premises.

                a.      Landlord hereby demises and leases the Premises to Tenant and Tenant
hereby leases and takes the Premises from Landlord for the Term and upon the terms, covenants,
conditions, and provisions set forth in this Lease, including the Preamble. Tenant’s interest in
the Premises as tenant shall include the right, in common with Landlord and other occupants of
the Complex, to use driveways, sidewalks, storm water management basin, loading and parking
areas and other facilities which are located within the Complex and that are designated by
Landlord from time to time for the use of all of the tenants of the Complex (the “Common
Facilities”). Notwithstanding anything to the contrary contained in this paragraph, Tenant shall
at all times have available to it (for itself, its employees, patients and invitees) at least 40 parking
spaces in the area designated on Exhibit B-2.

                b.     Tenant acknowledges that Landlord may subject the Complex, including
the Premises, to a master deed under the New Jersey Condominium Act (a “Master Deed”) or to
a Declaration, in which case some of Landlord’s obligations hereunder may be undertaken by an
Association pursuant to the Declaration or the Master Deed and the parties’ obligations shall be
amended to account for any changes made necessary by such Declaration or Master Deed.
Landlord shall deliver a copy of Landlord’s proposed form of Master Deed or Declaration to
Tenant prior to recording such document with the Burlington County Clerk, and Landlord shall
not record the same without the prior written consent of Tenant, which consent shall not be
unreasonably withheld, conditioned or delayed; provided that Tenant may only object to such
Master Deed or Declaration on the grounds that it (i) materially affects Tenant’s use and
enjoyment of, or access to, the Premises and/or the Common Facilities, and/or (ii) results in any
increase to the financial obligations of Tenant. If Tenant fails to deliver to Landlord its written
objections to Landlord’s form of Declaration or Master Deed on or before the thirtieth (30th) day
after the date Tenant receives the copy of such Master Deed or Declaration from Landlord,
Tenant shall be deemed to have consented to the same, and Landlord may proceed with the
recording thereof.

        3.      Completion of Premises. The Premises shall be completed in accordance with
the Landlord Work Letter attached hereto as Exhibit C and the Tenant Work Letter attached
hereto as Exhibit J. If the Landlord Work is not Substantially Completed (as defined in the
Landlord Work Letter) and delivered to Tenant on or before the Delivery Date for any reason,
whether or not within Landlord’s control, Landlord shall not be subject to any liability to Tenant
and no such failure to deliver the Premises by the Delivery Date or any other date shall in any
respect affect the validity or continuance of this Lease of any obligation of Tenant hereunder;
provided, however, that in the event the Premises are not Substantially Completed on or before
September 1, 2013 (as such date shall be extended due to Tenant Delay or Force Majeure),
Tenant shall have the right to terminate this Lease by written notice to Landlord, in which event
Landlord shall fully and promptly return to Tenant the Security Deposit and this Lease shall be
NULL and VOID and neither party shall have any further obligation to the other. Landlord shall
have the right to re-measure the Premises following the Possession Date and/or the
Commencement Date and if the Premises are found to contain more or less than 16,000 rentable
square feet, the relevant provisions of this Lease shall be adjusted accordingly.




                                                  -6-
#15241254 v2
       4.      Commencement Date. The Term shall commence on the Commencement Date,
provided however, that if Tenant has been unable to obtain a Certificate of Occupancy for the
Permitted Use from the Township of Bordentown prior to the Commencement Date based solely
upon a failure of Landlord to complete the Landlord Work in accordance with the Landlord
Work Letter, the Commencement Date shall be postponed by the number of required for
Landlord to complete such work. Upon Landlord’s request, Tenant shall execute the
Confirmation of Lease Term attached hereto as Exhibit H.

         5.      Use of Premises. Tenant shall occupy the Premises throughout the Term and
shall use the same for, and only for, the Permitted Use. Landlord covenants and agrees that
during the Term, as long as no Event of Default has occurred, Landlord shall not lease or permit
any property within the Complex to be used for an Exclusive Use hereunder. Tenant shall forfeit
its right to the Exclusive Uses upon the occurrence of an Event of Default.

        6.      Fixed Basic Rent. Commencing on the Commencement Date, Tenant shall pay,
throughout the Term, the annual Fixed Basic Rent in the amount specified in the Preamble,
without notice or demand and without setoff or deduction, in monthly installments equal to one-
twelfth of the annual Fixed Basic Rent, in advance, on the first day of each calendar month
during the Term.

          7.   Real Estate Taxes.

               a.     Definitions. The following terms shall be defined as hereinafter provided:

                        (1)     “Real Estate Taxes” shall mean all taxes, liens, charges, imposts
and assessments of every kind and nature, ordinary or extraordinary, foreseen or unforeseen,
general or special, levied, assessed or imposed by any governmental authority, including without
limitation payments in lieu of taxes, with respect to the Property, as well as all fees or
assessments payable on account of the Property being located in any special services district.
Notwithstanding the foregoing:

                                (a)   if at any time during the Term the present system of ad
valorem taxation of real property shall be changed or supplemented so that in lieu of or in
addition to the ad valorem tax on real property there shall be assessed on Landlord or the
Property any tax of any nature which is imposed in whole or in part, in substitution for, addition
to, or in lieu of any tax which would otherwise constitute a Real Estate Tax, such tax shall be
included within the term “Real Estate Taxes,” but only to the extent that the same would be
payable if the Property were the only property of Landlord;

                              (b)     Real Estate Taxes shall also encompass all of Landlord’s
expenses, including but not limited to reasonable attorney’s fees and expenses, incurred by
Landlord in any effort to minimize Real Estate Taxes whether by contesting proposed increases
in assessments, applying for the benefit of any tax abatement program available for the Property,
appealing the denial of any such tax abatement, or contesting any challenge to the validity of any
tax abatement program or its applicability to the Property or by any other means or procedures
appropriate in the circumstances; provided, however, that under no circumstances shall Landlord
have any obligation to undertake any contest, appeal or other procedure to minimize Real Estate


                                                -7-
#15241254 v2
Taxes or to obtain or maintain the benefits of any tax abatement program for the Property; and

                              (c)     except as otherwise provided in Section 7a1(a) above, there
shall be excluded from Real Estate Taxes all net income, excess profit (except to the extent such
net income and/or excess profits are used by the applicable taxing authority for the purpose of
calculating a payment in lieu of taxes based on the Rent received under the terms of this Lease
pursuant to a financial agreement with the Township of Bordentown), excise, franchise, estate,
succession and inheritance taxes, penalties due to Landlord’s lateness or failure to pay taxes
when due and transfer taxes imposed on Landlord.

                      (2)    “Tax Year” shall mean each calendar year, or such other period of
twelve (12) months as now or hereafter may be duly adopted as the fiscal year for real estate tax
purposes of the governmental unit in which the Property is located, occurring during the Term.

                        (3)     “Tax Statement” shall mean a statement provided by Landlord,
setting forth in reasonable detail: (a) the Real Estate Taxes for the Tax Year(s) (or portion thereof
if less than full Tax Year(s) immediately preceding the Tax Year in which such statement is
issued, (b) Tenant’s Tax Payment (defined in Section 7b) for such preceding Tax Year(s),
prorated if only a part of a Tax Year falls within the Term; (c) the amount of payments made by
Tenant on account of Tenant’s Tax Payment during such preceding Tax Year(s); (d) the amount
of payments of the Monthly Tax Payment Estimate (defined in Section 7b(1)(a)) made to date by
Tenant in the Tax Year in which the Tax Statement is issued; and (e) the Monthly Tax Payment
Estimate for the Tax Year in which the Tax Statement is issued.

              b.      Payment of Tenant’s Tax Payment. Commencing on the
Commencement Date, Tenant shall pay to Landlord, as Additional Rent hereunder, an amount
equal to Tenant’s Tax Share, prorated for any partial Tax Year within the Term (“Tenant’s Tax
Payment”).

                       (1)     Such Tenant’s Tax Payment shall be paid in the following manner:

                               (a)      Beginning on the Commencement Date and continuing
thereafter during each Tax Year during the Term on the first day of each month until receipt of
the next Tax Statement, Tenant will pay Landlord an amount set by Landlord sufficient to pay
Landlord’s estimate (reasonably based on the actual Real Estate Taxes for the preceding Tax
Years (but subject to the provision of Section 7(b)(ii) below) and Landlord’s projections of any
anticipated increases or decreases thereof) of Tenant’s Tax Payment for the current Tax Year (or
remaining portion thereof) (the “Monthly Tax Payment Estimate”). The Monthly Tax Payment
Estimate for a period less than a full calendar month shall be duly prorated.

                               (b)     Following the end of each Tax Year, Landlord shall furnish
Tenant a Tax Statement setting forth the information described in Section 7a(3) above. Within
thirty (30) days following the receipt of such Tax Statement (the “Tax Expense Share Date”)
Tenant shall pay to Landlord: (i) the amount by which the Tenant’s Tax Payment for the Tax
Year (or portion thereof) covered by the Tax Statement exceeds the aggregate of Monthly Tax
Payment Estimates paid by Tenant with respect to such Tax Year (or portion thereof); and (ii) the
amount by which the Monthly Tax Payment Estimate for the current Tax Year as shown on the


                                                 -8-
#15241254 v2
Tax Statement multiplied by the number of months elapsed to date in the current Tax Year
(including the month in which payment is made) exceeds the aggregate amount of payments of
the Monthly Tax Payment Estimate theretofore made in the Tax Year in which the Tax
Statement is issued. Landlord shall diligently endeavor to furnish Tenant a Tax Statement not
later than one hundred and twenty (120) days following the end of each Tax Year.

                              (c)     On the first day of the first month following receipt by
Tenant of any annual Tax Statement and continuing thereafter on the first day of each succeeding
month until the issuance of the next ensuing Tax Statement, Tenant shall pay Landlord the
amount of the Monthly Tax Payment Estimate shown on the Tax Statement.

                              (d)     If on any Tax Expense Share Date Tenant’s payments of
the installments of the Monthly Tax Payment Estimate for the preceding year’s Real Estate
Taxes are greater than Tenant’s Tax Payment for such preceding Tax Year, Landlord shall credit
Tenant with any excess, which credit may be offset by Tenant against next due installments of
Rent. If the Term expires prior to the Tax Expense Share Date for the applicable Tax Year and if
Tenant’s payments of Monthly Tax Payment Estimate either exceed or are less than Tenant’s
Tax Payment, Landlord shall send the Tax Statement to Tenant, and an appropriate payment
from Tenant to Landlord or refund from Landlord to Tenant shall be made on the Tax Expense
Share Date. The provisions of this Section 7(b)(i)(4) shall remain in effect notwithstanding any
termination of this Lease; provided however, that if upon termination of this Lease Tenant owes
Landlord any sums under this Lease (for Rent or otherwise), Landlord shall have the right to
reduce the amount of any refund due Tenant under this Section 7(b)(i)(4) against such sums
owed by Tenant to Landlord.

                        (2)      Real Estate Taxes with respect to a Tax Year which is the subject
of an appeal filed by or on behalf of Landlord shall be paid on the basis of the amount reflected
in the tax bill and shall not be adjusted until the final determination of the appeal. Upon such
determination of any appeal, Landlord will notify Tenant in writing of the actual amount of
Tenant’s Tax Share of the Real Estate Taxes for the year or years which were the subject of the
appeal and the amount, if any, remaining due by Tenant in excess of Tenant’s estimated
payments. Tenant shall pay such entire amount so due on the due date for the next installment of
Fixed Basic Rent, or if this Lease has terminated, Tenant shall pay the amount due within fifteen
(15) days after receipt of Landlord’s notice. If the final determination of the appeal results in a
reduction of the Real Estate Taxes at issue and Landlord receives a cash refund from the taxing
authority on account of overpayment of Real Estate Taxes for such year, Tenant shall receive a
credit against the installment of Fixed Basic Rent next coming due in the amount by which
Tenant’s payments on account of Tenant’s Tax Share of such Real Estate Taxes exceeded the
payments actually due for the applicable year.

                c.      Tenant’s Personalty. Tenant shall pay all taxes imposed upon Tenant’s
furnishings, trade fixtures, equipment or other personal property.

          8.   Operating Expenses.

                a.     Definitions. As used in this Section 8 the following terms shall be defined
as hereinafter provided:


                                                -9-
#15241254 v2
                      (1)      “Operating Year” shall mean each calendar year, or such other
period of twelve (12) months as hereafter may be adopted by Landlord as its fiscal year,
occurring either in whole or in part during the Term.

                       (2)      “Operating Expense Statement” shall mean a statement provided
by Landlord, setting forth in reasonable detail: (a) the Operating Expenses for the Operating
Year (or portion thereof if less than a full Operating Year) immediately preceding the Operating
Year in which the statement is issued, reasonably detailed by major categories, (b) the Tenant’s
Expense Payment (defined in Section 8b) for such preceding Operating Year, prorated if only a
part of the Operating Year falls within the Term, (c) the amount of payments made by Tenant on
account of the Tenant’s Expense Payment during such preceding Operating Year, (d) the amount
of payments of the Monthly Operating Expense Estimate (defined in Section 8b(1)(a)) made to
date by Tenant in the Operating Year in which the Expense Statement is issued, and (e) the
Monthly Operating Expense Estimate for the Operating Year in which the Operating Expense
Statement is issued.

                       (3)     “Operating Expenses” shall mean

                              (a)     The expenses incurred by Landlord in connection with the
operation, repair, maintenance, protection and management of the Premises, Building, Common
Facilities and Complex, from and after the completion of the Project upon the Property by
Landlord, including by way of example rather than of limitation, the following:

                                      i)      Wages, salaries, fees and other compensation and
payments, payroll taxes, contributions to any social security, unemployment insurance, welfare,
pension or similar fund and payments for other fringe benefits made to or on behalf of any and
all employees of Landlord performing services rendered in connection with the operation, repair,
maintenance, protection and management of the Complex, including, without limitation:
window cleaners; porters; janitors; miscellaneous handymen; watchmen; persons engaged in
patrolling and protecting the Complex; carpenters; engineers; firemen; mechanics; electricians;
plumbers; landscapers; insurance risk managers; building superintendent and assistants; property
manager; and clerical and administrative personnel all of which expenses shall not exceed the
market rate for such services for other comparable buildings in the area of the Building.
Landlord may contract for any of the foregoing to be performed by independent contractors, in
which event all sums paid to such independent contractors shall be included within Operating
Expenses pursuant to Section 8(a)(iii)(1)(p) below.

                                     ii)    The cost of employee uniforms, and the cleaning,
pressing and repair thereof.

                                     iii)    Cleaning costs for the Complex, including the
facade, windows and sidewalks, all costs for snow and rubbish removal and the costs of all labor,
supplies, equipment and materials incidental to such cleaning.

                                        iv)    Premiums and other charges incurred by Landlord
with respect to all insurance relating to the Complex and the operation and maintenance thereof,
including without limitation: all risk of physical damage or fire and extended coverage


                                              -10-
#15241254 v2
insurance; public liability insurance; elevator insurance; workmen’s compensation insurance;
boiler and machinery insurance; sprinkler leakage insurance; rent insurance; and health, accident
and group life insurance for employees.

                                         v)     The cost of heat, electricity, gas, water, sewer and
all other utility services, servicing the Building and/or the Complex generally to the extent not
billed directly to Tenant in accordance with Section 12(a) below.

                                      vi)    Costs incurred for operation, service, maintenance,
inspection and repairs of the Complex, including the heating, air conditioning, ventilating,
plumbing, electrical and elevator systems of the Building, and the costs of labor, materials,
supplies and equipment used in connection with all of the aforesaid items.

                                       vii)    Sales and excise taxes and the like upon any of the
expenses enumerated herein.

                                       viii)   Management fees of the managing agent for the
Building.

                                      ix)    Legal fees, other than those incurred in the
negotiation or enforcement of tenant leases.

                                       x)      The cost of tools, equipment, and supplies and any
replacement thereof.

                                    xi)    All assessments and fees payable pursuant to any
Declaration or Master Deed or assessed by any Association pursuant to such Declaration or
Master Deed.

                                       xii)    The cost of repainting or otherwise redecorating any
part of the Building, and the cost of displays or decorations for public portions of the Complex.

                                     xiii) The cost of telephone, telecopier and courier
services, postage and delivery charges, office supplies, maintenance and repair of office
equipment, and similar costs.

                                       xiv)    The cost of licenses, permits and similar fees and
charges.

                                      xv)    Auditing and accounting fees including accounting
fees incurred in connection with the preparation and certification of the Tax Statements and the
Operating Expense Statements.

                                     xvi) All costs incurred by Landlord to comply with
governmental requirements enacted after the Commencement Date, whether federal, state or
municipal; and all repairs, replacements and improvements which are appropriate for the
continued operation of the Building as a first class building, including capital expenditures.



                                                 -11-
#15241254 v2
                                       xvii) All costs and expenses associated with the
acquisition and installation of any energy or cost saving devices or alternative renewable energy
devices or sources, but only to the extent of savings realized by Tenant as a result of the
installation and/or use of such improvements, devices or sources.

                                       xviii) Cost of independent contractors performing
services, including, but not limited to, cleaning, janitorial, window-washing, rubbish removal,
security, landscaping, snow and ice removal services, electrical, painting, plumbing, elevator,
heating, ventilation and air conditioning maintenance and repair and all fees due such
independent contractors.

                                     xix) Capital expenditures necessitated by casualties to
the extent the same are not covered by insurance.

                                       xx)    Any and all other expenditures of Landlord which
are properly expensed in accordance with generally applied real estate accounting practices
consistently applied with respect to the operation, repair, maintenance, protection and
management of first-class buildings in the locality of the Building.

                                          xxi) If Landlord shall purchase any item of capital
equipment or make any capital expenditure as described in Sections 8(a)(iii)(1)(n), or
8(a)(iii)(1)(o), or 8(a)(iii)(1)(q, or 8(a)(iii)(1)(r) above (jointly the “Capital Expenditures”) then
the costs for same shall be amortized on a straight line basis beginning in the year of installation
and continuing for the useful life thereof, but not more than ten (10) years, or such shorter time
as may be hereinafter provided, with a per annum interest factor equal to the rate of Interest on
the date of purchase of any item described in Sections 8(a)(iii)(1)(n), or 8(a)(iii)(1)(o), or
8(a)(iii)(1)(q), or 8(a)(iii)(1)(r) above. The amount of amortization for such costs shall be
included in Operating Expenses for each Operating Year to which the amortization relates.
Tenant agrees that the determination by Landlord’s accountants of the useful life of the subject
of such Capital Expenditures shall be binding on Tenant. If Landlord shall lease such items of
capital equipment, then the lease shall be included in Operating Expenses for each Operating
Year in which they are incurred. Notwithstanding the foregoing, if Landlord shall effectuate
savings in labor or energy related costs as a result of the installation of new devices or
equipment, then Landlord may, in lieu of the above, elect to include up to the full amount of any
such savings in each Operating Year (beginning with the Operating Year in which the equipment
is placed in service) as an Operating Expense until Landlord has recovered thereby the cost of
installation of said devices or equipment and interest thereon as above provided, even if the
result of such application will result in the amortization of such costs over a period shorter than
the useful life of such installation. Landlord shall notify Tenant in writing if Landlord elects to
apply such savings to the cost of such equipment and shall include a statement of the amount of
such savings in the Expense Statement for each applicable Operating Year. Operating Expenses
shall thereafter be reduced by the amount of any previous capital expenditures included therein
expensed pursuant to this Section 8(a)(v)(1)(u) 8(a)(iii)(1)(s) when such amortization has been
completed.
                                  (b)     Operating Expenses shall be “net” and, for that purpose,
shall be reduced by the amounts of any reimbursement or credit received by Landlord with
respect to an item of cost that is included within Operating Expenses.

                                                -12-
#15241254 v2
                             (c)    Notwithstanding the provisions of Section 8, “Operating
Expenses” shall not include expenditures for any of the following:

                                         i)       Any capital addition made to the Complex except as
set forth in Sections 8(a)(iii)(1)(n), or 8(a)(iii)(1)(o), or 8(a)(iii)(1)(q), or 8(a)(iii)(1)rt) above.

                                     ii)    Repairs or other work occasioned by fire,
windstorm or other insured casualty or hazard, to the extent that Landlord shall receive proceeds
of such insurance.

                                      iii)    Leasing commissions and advertising expenses
incurred in leasing or procuring new tenants.

                                      iv)    Repairs or rebuilding necessitated by condemnation
to the extent that Landlord has received condemnation proceeds for such repairs or rebuilding.

                                      v)     Depreciation and amortization of the Building,
other than as permitted pursuant to Section 8(a)(iii)(1)(s).

                                        vi)     Real Estate Taxes.

                                        vii)    The salaries and benefits of executive officers of
Landlord, if any.

                                     viii) Debt service payments on any indebtedness
applicable to the Complex, including any mortgage debt.

                                     ix)    Development and construction costs for the Project.
               b.     Tenant’s Expense Payment. Commencing on the Commencement Date,
Tenant shall pay to Landlord as Additional Rent hereunder an amount equal to Tenant’s Building
Proportionate Share of all Operating Expenses incurred with respect to the Building and
Operating Expenses incurred with respect to the Complex generally that are allocable to the
Building (“Tenant’s Expense Payment”). For any portion of an Operating Year less than a full
twelve (12) month period occurring within the Term, Tenant’s Expense Payment shall be
prorated on a per diem basis.

                        (1)     Such Tenant’s Expense Payment shall be paid in the following
manner:

                              (a)     Beginning on the Commencement Date and continuing
thereafter during each Operating Year during the Term on the first day of each month until
receipt of the next Operating Expense Statement, Tenant will pay Landlord an amount set by
Landlord sufficient to pay Landlord’s estimate (reasonably based on the actual Operating
Expenses for the preceding Operating Year and Landlord’s projections of any anticipated
increases or decreases thereof) of Tenant’s Expense Payment for the current Operating Year (or
remaining portion thereof) (the “Monthly Operating Expense Estimate”). The Monthly
Operating Expense Estimate for a period less than a full calendar month shall be duly prorated.


                                                 -13-
#15241254 v2
                              (b)      Following the end of each Operating Year, Landlord shall
furnish Tenant an Operating Expense Statement setting forth the information described in
Section 8(a)(ii) above. Within thirty (30) days following the receipt of such Operating Expense
Statement (the “Expense Share Date”) Tenant shall pay to Landlord: (i) the amount by which
the Tenant’s Expense Payment for the Operating Year (or portion thereof) covered by the
Operating Expense Statement exceeds the aggregate of Monthly Operating Expense Estimates
paid by Tenant with respect to such Operating Year (or portion thereof); and (ii) the amount by
which the Monthly Operating Expense Estimate for the current Operating Year as shown on the
Operating Expense Statement multiplied by the number of months elapsed to date in the current
Operating Year (including the month in which payment is made) exceeds the aggregate amount
of payments of the Monthly Operating Expense Estimate theretofore made in the Operating
Year in which the Operating Expense Statement is issued. Landlord shall diligently endeavor to
furnish Tenant an Operating Expense Statement not later than one hundred and twenty (120)
days following the end of each Operating Year.

                             (c)     On the first day of the first month following receipt by
Tenant of any annual Operating Expense Statement and continuing thereafter on the first day of
each succeeding month until the issuance of the next ensuing Operating Expense Statement,
Tenant shall pay Landlord the amount of the Monthly Operating Expense Estimate shown on the
Operating Expense Statement.

                                (d)    If on any Expense Share Date Tenant’s payments of the
installments of the Monthly Operating Expense Estimate for the preceding year’s Operating
Expenses are greater than Tenant’s Expense Payment for such preceding Operating Year,
Landlord shall credit Tenant with any excess, which credit may be offset by Tenant against next
due installments of Rent. If the Term expires prior to the Expense Share Date for the applicable
Operating Year and if Tenant’s payments of Monthly Operating Expense Estimate either exceed
or are less than Tenant’s Expense Payment, Landlord shall send the Operating Expense
Statement to Tenant, and an appropriate payment from Tenant to Landlord or refund from
Landlord to Tenant shall be made on the Expense Share Date. The provisions of this Section
8(b)(i)(4) shall remain in effect notwithstanding any termination of this Lease; provided
however, that if upon termination of this Lease Tenant owes Landlord any sums under this Lease
(for Rent or otherwise), Landlord shall have the right to reduce the amount of any refund due
Tenant under this Section 8(b)(i)(4) against such sums owed by Tenant to Landlord.

                c.      Tenant’s Audit Right. Any Operating Expense Statement, Tax
Statement or other notice from Landlord pursuant to this Section 8 shall be deemed approved by
Tenant as correct unless, within sixty (60) days after the furnishing thereof, Tenant shall notify
Landlord in writing that it disputes the correctness of the Operating Expense Statement, Tax
Statement or other notice, specifying in detail the basis for such assertion. Within thirty (30)
days of Tenant’s dispatch of such notice, Tenant shall have the right, at its sole cost and expense,
to audit or have its appointed accountant, agents or employees audit, Landlord’s records related
to actual Operating Expenses or Real Estate Taxes, provided that any such audit may not occur
more frequently than once each calendar year, nor apply to any years prior to the year of the
applicable statement. Books and records shall be made available to Tenant, Tenant’s employees,
accountants or agents to conduct the audit, which (at Landlord’s option) may be either at the
Premises, or at Landlord’s property manager’s office for the area in which the Premises are

                                                -14-
#15241254 v2
located. Pending resolution of any such audit, Tenant shall make payments in accordance with
the applicable Operating Expense Statement, Tax Statement or other notice. In the event
Tenant's audit discloses any discrepancy, in the amount of Operating Expenses and/or Real
Estate Taxes billed to Tenant, the appropriate party shall, within thirty (30) days after the date of
such determination, pay the other party the deficiency or overpayment, as applicable. Tenant
may use its usual auditors of its normal books and records (provided the same are certified public
accountants) or any firm of independent certified public accountants having at least fifty (50)
partners or shareholders and a reputation in the industry for performing quality audits similar to
those performed by any of the so-called “big four” accounting firms to conduct the audit
described in this Section so long as such auditor is not being compensated on a contingency,
commission or bonus basis depending on the results obtained. Tenant shall pay Landlord, within
sixty (60) days after receipt of invoice and reasonable backup and as Additional Rent, Landlord’s
actual out of pocket cost without markup or fee for: (a) the photocopying of documents; and (b)
the retrieval of documents from Landlord’s storage archives. If the audit reveals that the
applicable Operating Expense Statement, Tax Statement or other notice set forth dollar amounts
in excess of the actual expenses, Landlord shall reimburse Tenant for expenses incurred in
connection with the audit.

         9.      Interest and Late Charge. Landlord may charge a late payment charge of five
percent (5%) of any installment of Fixed Basic Rent or Additional Rent that is not paid within
five (5) days of the due date thereof. Any amount due from Tenant to Landlord which is not paid
when due shall bear interest (“Interest”) at an interest rate equal to the Prime Rate published
from time to time in the Money Rates column of the Wall Street Journal plus two percent (2%)
(or, if lower, the highest rate then allowed under the usury laws of the State of New Jersey) (the
“Interest Rate”) from the date due until the date paid. The right of Landlord to charge a late
charge and interest with respect to past due installments of Fixed Basic Rent and Additional Rent
is in addition to Landlord’s rights and remedies upon an Event of Default.

          10.   Insurance.

                a.     Tenant’s Insurance.

                        (1)     Tenant covenants and represents, such covenants and
representations being specifically designed to induce Landlord to execute this Lease, that during
the entire Term, at its sole cost and expense, Tenant shall obtain, maintain and keep in full force
and affect the following insurance:

                                  (a)    “Special Form” property insurance against fire, theft,
vandalism, malicious mischief, sprinkler leakage and such additional perils as are now, or
hereafter may be, included in a standard extended coverage endorsement from time to time in
general use in the State of New Jersey upon property of every description and kind owned by
Tenant and or under Tenant’s care, custody or control located within the Premises or for which
Tenant is legally liable, including by way of example and not by way of limitation, furniture,
fixtures, fittings, installations and any other personal property in an amount equal to the full
replacement cost thereof.




                                                -15-
#15241254 v2
                                (b)    Commercial General Liability Insurance coverage to
include personal injury, bodily injury, broad form property damage, operations hazard,
contractual liability, products and completed operations liability naming Landlord and
Landlord’s mortgagee or trust deed holder and ground lessors (if any) as additional named
insureds in limits of not less than Three Million Dollars ($3,000,000.00).

                              (c)      Business interruption insurance in such amounts as will
reimburse Tenant for direct or indirect loss of earnings attributable to all perils commonly
insured against by prudent tenants or assumed by Tenant pursuant to this Lease or attributable to
prevention or denial of access to the Premises as a result of such perils.

                               (d)     Workers’ Compensation insurance in form and amount as
required by law.

                                (e)    Any other form or forms of insurance or any increase in the
limits of any of the aforesaid enumerated coverages or other forms of insurance as Landlord or
the mortgagees or ground lessors (if any) of Landlord may reasonably require from time to time
if in the reasonable opinion of Landlord or said mortgagees or ground lessors said coverage
and/or limits become inadequate or less than that commonly maintained by prudent tenants in
similar buildings in the area by tenants making similar uses.

                        (2)     All property insurance policies shall be taken out with insurers
rated A-VIII (or if such ratings are not in effect, the equivalent thereof) by Best Rating Service,
or any successor thereto (or if there be none, an organization having a national reputation) who
are licensed to do business in the state in which the Property is located and shall be in form
satisfactory from time to time to Landlord. A policy or certificate evidencing such insurance
together with a paid bill shall be delivered to Landlord not less than fifteen (15) days prior to the
date of commencement of the construction of the Tenant Improvements. Such insurance policy
or certificate will provide that the insurers to notify Landlord and the mortgagees or ground
lessors (if any) of Landlord in writing not less than thirty (30) days prior to any material change,
reduction in coverage, cancellation, or other termination thereof. Should a certificate of
insurance initially be provided a policy shall be furnished by Tenant within thirty (30) days of
the Commencement Date. The aforesaid insurance shall be written with commercially
reasonable deductibles.

                       (3)     In the event of damage to or destruction of the Building and/or
Premises entitling Landlord or Tenant to terminate this Lease pursuant to Section 18 of this
Lease, and if this Lease shall be so terminated, Tenant shall immediately pay to Landlord all of
its insurance proceeds, if any, relating to the leasehold improvements and alterations (but not
Tenant’s trade fixtures, equipment, furniture or other personal property of Tenant in the
Premises) which have become Landlord’s property on installation or would have become
Landlord’s property at the Term’s expiration or sooner termination. If the termination of the
Lease, at Landlord’s election, is due to damage to the Building, and if the Premises have not
been so damaged, Tenant will deliver to Landlord, in accordance with the provisions of this
Lease, the improvements and alterations to the Premises which have become an installation or
would have become at the Term’s expiration, Landlord’s property.



                                                -16-
#15241254 v2
                       (4)     Tenant agrees that it will not keep or use or offer for sale (if sales
of goods is a permitted use pursuant to this Lease) in or upon the Premises or within the
Complex any article which may be prohibited by any insurance policy in force from time to time
covering the Complex or Premises. In the event Tenant’s occupancy or conduct of business in or
on the Premises or in the Complex, whether or not Landlord has consented to the same, results in
any increase in premiums for insurance carried from time to time by Landlord with respect to the
Complex or the Premises, Tenant shall pay such increase in premiums as Additional Rent within
ten (10) days after being billed therefor by Landlord. In determining whether increased
premiums are a result of Tenant’s use and occupancy a schedule issued by the organization
computing the insurance rate on the Complex or Premises showing the components of such rate
shall be conclusive evidence of the items and charges making up such rate. Tenant shall
promptly comply with all reasonable requirements of the insurance authority or of any insurer
now or hereafter in effect relating to the Complex or Premises.

                        (5)     If any insurance policy carried by either party as required by this
Section 10 shall be cancelled or cancellation shall be threatened or the coverage thereunder
reduced or threatened to be reduced in any way by reason of the use or occupation of the
Premises or any part thereof by Tenant or any assignee or subtenant of Tenant or anyone
permitted by Tenant to be upon the Premises, and if Tenant fails to remedy the conditions giving
rise to such cancellation or threatened cancellation or reduction in coverage on or before (i)
forty-eight (48) hours after notice thereof from Landlord, or (ii) prior to such cancellation or
reduction becoming effective, Tenant shall be in default and an Event of Default shall occur
under this Lease and Landlord shall have all of the remedies available to Landlord pursuant to
this Lease.

                b.     Landlord’s Insurance. Landlord covenants and agrees that throughout
the Term it will insure the Complex and the Building (excluding any property with respect to
which Tenant is obligated to insure pursuant to Section 10(a)(i)(1) above) against damage by
perils covered by the “special form” of property insurance and commercial general liability
insurance in such reasonable amounts with such reasonable deductibles as required by any
mortgagee or ground lessor, or, if none, as would be carried by a prudent owner of a similar
building in the area. In addition, Landlord shall maintain and keep in force and effect during the
Term, rental income insurance insuring Landlord against abatement or loss of Fixed Basic Rent,
including items of Additional Rent, in case of fire or other casualty similarly insured against, in
an amount at least equal to the Fixed Basic Rent and Additional Rent during, at the minimum,
one Lease Year hereunder. Landlord may, but shall not be obligated to, take out and carry any
other forms of insurance as it or the mortgagee or ground lessor (if any) of Landlord may require
or reasonably determine available. All costs and expenses incurred by Landlord for insurance
carried by Landlord on the Building and the Complex or in connection with its ownership or
operation thereof shall be included as Operating Expenses pursuant to Section 8.
Notwithstanding its inclusion as an Operating Expense or any contribution by Tenant to the cost
of insurance premiums by Tenant as provided herein, Tenant acknowledges that it has no right to
receive any proceeds from any such insurance policies carried by Landlord although Landlord
shall use such proceeds in the repair and reconstruction of the Complex and the Premises.
Tenant further acknowledges that the exculpatory provisions of this Lease as set forth in this
Section 10 as to Tenant’s insurance are designed to insure adequate coverage as to Tenant’s
property and business without regard to fault and avoid Landlord obtaining similar coverage for

                                                -17-
#15241254 v2
such loss for its negligence or that of its agents, servants or employees which would result in
double coverage for the same perils includable as part of Operating Expenses which are payable
in part by Tenant. Landlord will not carry insurance of any kind on Tenant’s furniture or
furnishings, or on any fixtures, equipment, appurtenances or improvements of Tenant under this
Lease, and Landlord shall not be obligated to repair any damage thereto or replace the same.

                c.      Waiver of Subrogation. Any policy or policies of fire, extended
coverage or similar property insurance, which either party obtains in connection with the
Premises, Building or Complex, shall include a clause or endorsement denying the insurer any
rights of subrogation against the other party (i.e. Landlord or Tenant) for all perils covered by
such policy. Should such waiver not be available then the policy for which the waiver is not
available must name the other party as an additional named insured affording it the same
coverage as that provided the party obtaining such coverage. Any provision of this Lease to the
contrary notwithstanding, Landlord and Tenant hereby release the other from any and all liability
or responsibility to the other or anyone claiming through or under them by way of subrogation or
otherwise (a) from any and all liability for any loss or damage to the property of the releasing
party, (b) for any loss or damage that may result, directly or indirectly, from the loss or damage
to such property (including rental value and business interruption), and (c) from legal liability for
any loss or damage to property (no matter who the owner of the property may be), all to the
extent that the releasing party’s loss or damage is insured or, if not insured, was insurable under
commercially available “special form” property insurance policies, including additional
coverages typically obtained by owners and tenants of comparable buildings in the vicinity of the
Building, even if such loss or damage or legal liability shall be caused by or result from the fault
or negligence of the other party or anyone for whom such party may be responsible and even if
the releasing party is self insured in whole or in part or the amount of the releasing party’s
insurance is inadequate to cover the loss or damage or legal liability. It is the intention of the
parties that Landlord and Tenant shall look solely to their respective insurance carriers for
recovery against any such property loss or damage or legal liability, without such insurance
carriers having any rights of subrogation against the other party.

          11.   Repairs and Maintenance.

               a.      Tenant’s Obligations. Tenant shall, throughout the Term, and at Tenant’s
sole cost and expense subject to Section 11(b) of this Lease, keep and maintain the Premises in a
neat and orderly condition; and, upon expiration of the Term or earlier termination of this Lease,
Tenant shall leave the Premises in broom clean condition, ordinary wear and tear, damage by fire
or other casualty alone excepted, and for that purpose and except as stated in this sentence,
Tenant will make all necessary repairs and replacements to the Premises to deliver it in such
condition. Tenant shall not permit any waste to the Premises. Tenant shall not use any portion
of the Common Facilities for other than their intended use as reasonably specified by Landlord
from time to time.

               b.      Landlord’s Obligations. Landlord shall, throughout the Term, make all
necessary repairs to the roof, foundation, structural elements and Building operating systems,
mechanical, electrical and HVAC systems and exterior windows and doors of the Premises.
Landlord shall, throughout the Term, make all necessary repairs to the parking, sidewalks and
walkways and the Common Facilities; provided, however, that Landlord shall have no

                                                -18-
#15241254 v2
responsibility to make any repairs in the Premises unless and until Landlord receives written
notice of the need for such repair. All interior Premises repairs that are necessary to the Premises
and are not Landlord’s responsibility shall be performed at Tenant’s sole cost and expense.
Landlord shall keep and maintain all Common Facilities of the Complex and any sidewalks,
parking areas, curbs and access ways adjoining the Complex in a good order and repair, in a
clean and orderly condition, free of accumulation of dirt and rubbish and ice and snow and shall
keep and maintain all landscaped areas within the Complex in a neat and orderly condition. All
repairs and maintenance shall be done in a first class manner in keeping with comparable first
class buildings in the locale of the Building. All costs and expenses incurred by Landlord in
connection with Landlord’s obligations under this Section 11(b) shall be included in Operating
Expenses unless such expense is expressly excluded from the definition of Operating Expenses.

                c.      Infectious Waste. Notwithstanding anything to the contrary contained in
this Lease, Tenant shall be responsible and shall pay for all costs of disposing of all Infectious
Waste generated by Tenant at or from the Building. All Infectious Waste shall be identified,
segregated, measured, stored and disposed of by Tenant in a manner that complies with all
federal, state and local laws or regulations applicable to Infectious Waste. As used herein, the
term “Infectious Waste” means any infectious waste as defined in the infectious waste
regulations of the State of New Jersey, as amended from time to time.

          12.   Utilities and Services.

                a.     Services to the Premises.

                       (1)      Tenant shall have access to the Premises, including elevators as set
forth in Section 12(c) and utilities including HVAC, electricity, water, and heat twenty-four
hours per day, seven days per week.

                         (2)      Tenant agrees to apply for all utilities necessary for its use of the
Premises in its own name and to pay monthly as Additional Rent (but not as an Operating
Expense) all charges for electricity and other utilities used by Tenant at the Premises. Tenant
shall pay all bills for utility usage at the Premises on or before the date due. Tenant shall
authorize each utility provider to provide to Landlord upon Landlord’s request information about
Tenant’s utility consumption and billing (including copies of bills).

                        (3)     In addition, Tenant agrees to pay as Additional Rent Tenant’s
Building Proportionate Share for any common, untenantable areas of the Building and Tenant’s
Complex Proportionate Share of all charges for electricity used for Common Facilities at the
Complex and not within tenantable areas of the Complex. In no event will the charges under
Section 12(a)(ii) or this Section 12(a)(iii), as the case may be, duplicate any charges under any
other provision. Tenant shall be charged for such electricity at the rate Landlord is charged for
same without mark-up or fee assessed by Landlord, other than any meter reading fee charged by
a third party, and Tenant acknowledges that the effective rate charged to Tenant may be different
than the actual rate charged by the electricity provider for any particular kilowatt hour of
electricity consumption.




                                                 -19-
#15241254 v2
                      (4)     Tenant’s use of electric energy in the Premises shall not at any
time exceed the safe capacity of any of the electric conductors and equipment in or otherwise
serving the Premises.

                b.      Light Bulbs. Landlord, upon Tenant’s request, shall replace light bulbs,
tubes and ballasts for lighting fixtures when required in the Premises. The cost of replacement
light bulbs, tubes, and ballasts, plus the reasonable costs incurred by Landlord for such
replacement, shall be paid by Tenant as Additional Rent in accordance with Landlord’s then
current schedule of costs and assessments therefor.

               c.      Common Facilities. Within the Common Facilities of the Complex and
consistent with other first class buildings in the locale of the Building, Landlord shall furnish: (i)
adequate electricity and utilities, (ii) landscaping, (iii) parking facility maintenance, (iv)
Common Facilities maintenance; and (v) snow and ice removal. Landlord shall also furnish
cleaning services for the Premises (on a five-day a week basis except for Building Holidays)
after 6:00 p.m. in accordance with Exhibit E attached hereto and made a part hereof. The cost of
the services provided by Landlord pursuant to this Section 12(c) shall be included as part of
Operating Expenses.

                d.      Liability. Landlord shall not be liable for any damages to or incurred by
Tenant (and Tenant’s property located in the Premises) resulting from the quality, quantity,
failure, unavailability or disruption of any services and the same shall not constitute a
termination of this Lease or an actual or constructive eviction or entitle Tenant to an abatement
of Rent unless caused by Landlord’s reckless or willful conduct.

        13.     Governmental Regulations. Tenant shall comply with all laws, ordinances,
notices, orders, rules, regulations and requirements of all federal, state and municipal
government or any department, commission, board of officer thereof, or of the National Board of
Fire Underwriters or any other body exercising similar functions, relating to its use and
occupancy of the Premises. Tenant shall not knowingly do or commit, or suffer to be done or
committed anywhere in the Building, the Property or the Complex any act or thing contrary to
any of the laws, ordinances, regulations and requirements referred to in this Section. Tenant
shall give Landlord prompt written notice of any accident in the Premises and of any breakage,
defect or failure in any of the systems or equipment servicing the Premises or any portion of the
Premises.

          14.   Alterations, Additions and Fixtures.

                 a.     Tenant Alterations. Tenant and its Space Tenants (as hereinafter defined)
shall have the right to install in the Premises (excluding the roof and exterior of the Building)
any trade fixtures and other removable property including without limitation, phone and alarm
systems, equipment, shelving, lighting, and other personal property which is capable of being
removed from the Premises without material damage thereto (“Tenant’s Property”) provided,
however, that no such installation and no removal thereof shall be permitted which materially
adversely affects any structural component or operating system of the Building and that Tenant
shall repair and restore any damage or injury to the Premises or the Complex caused by
installation or removal. All of Tenant’s Property which may be installed or placed in or upon the


                                                 -20-
#15241254 v2
Premises shall remain the property of Tenant. Tenant may assign, hypothecate, encumber,
mortgage or create a security interest in or upon Tenant’s Property in the Premises without the
consent of Landlord and may remove Tenant’s Property at any time during the Term. Landlord
waives any right it may have in Tenant’s Property. To the extent Landlord may have a lien on or
security interest in the Tenant’s Property pursuant to this Lease, by law or otherwise, Landlord
hereby waives, and agrees not to assert, such lien or security interest. Landlord shall provide to
Tenant, within twenty (20) days after Tenant’s request therefor, a written waiver in form
reasonably satisfactory to Tenant and Landlord evidencing Landlord’s waiver of any rights it has
or may have in Tenant’s Property.

                b.     Trade Fixtures. Tenant shall have the right to install in the Premises any
trade fixtures; provided, however, that no such installation and no removal thereof shall be
permitted which affects any structural component or operating system of the Premises without
Landlord’s approval and that Tenant shall repair and restore any damage or injury to the
Premises or the Complex caused by installation or removal.

                c.      Notice and Consent. Tenant shall not make or permit to be made any
alterations, improvements or additions to the Premises or Complex without on each occasion first
presenting plans and specifications to Landlord and obtaining Landlord’s prior written consent,
which shall not be unreasonably withheld or delayed, but may be conditioned upon compliance
with reasonable requirements of Landlord as provided in this Lease. If Landlord consents to any
proposed alterations, improvements or additions, then Tenant at Tenant’s sole cost and expense,
may make the proposed alterations, improvements and additions provided that: (i) Tenant
supplies any necessary permits and approvals; (ii) such alterations and improvements do not, in
Landlord’s judgment, impair the structural strength of the Building, or any other improvements
or reduce the value of the Property and are at least equal in quality to the Tenant Improvements;
(iii) Tenant takes or causes to be taken all steps that are otherwise required by Section 15 of this
Lease and that are required or permitted by law in order to avoid the imposition of any
construction liens upon the Premises or the Property; (iv) Tenant uses a contractor approved by
Landlord, such approval not to be unreasonably withheld, conditioned or delayed, so long as
such contractor shall not disturb labor relations with or interfere with Landlord’s employees,
agents, contractors or subcontractors; (v) Tenant ensures that the occupants of the Property and
the Complex are not annoyed or disturbed by such work; (vi) the alterations, improvements or
additions shall be installed in accordance with the approved plans and specifications and
completed according to a construction schedule approved by Landlord such approval not to be
unreasonably withheld, conditioned or delayed; (vii) Tenant maintains or causes its Space
Tenants or contractors to maintain insurance of the types and coverage amounts reasonably
required by Landlord; and (viii) Tenant takes or causes its Space Tenants and their respective
contractors to take such reasonable steps and implement such reasonably appropriate policies and
practices to preserve labor harmony at the Complex. Any and all alterations, improvements and
additions to the Premises which are constructed, installed or otherwise made by Tenant shall be
the property of Tenant until the expiration or sooner termination of this Lease; at that time all
such alterations and additions shall remain on the Premises and become the property of Landlord
without payment by Landlord unless, upon the termination of this Lease, Landlord instructs
Tenant in writing to remove the same in which event Tenant will remove such alterations,
improvements and additions, and repair and restore any damage to the Property or the Premises
caused by the installation or removal. Notwithstanding anything to the contrary contained in this

                                               -21-
#15241254 v2
Lease, Landlord may withhold its approval to any proposed alterations, additions or
improvements to the Premises in its absolute and sole discretion with respect to any such
alteration, addition or improvement which Landlord determines involves any modification to the
Building’s exterior or its structural, electrical, mechanical or plumbing systems and any
components thereof.

          15.   Construction Liens.

                a.      No Encumbrances. Tenant covenants that it shall not (and has no
authority to) create or allow any encumbrance against the Premises, the Property, or any part
thereof or of Landlord’s interest therein.

               b.      No Liens. Tenant covenants that it shall not suffer or permit to be created,
or to remain, any lien or claim thereof (arising out of any work done or services, material,
equipment or supplies furnished for or at the request of Tenant or by or for any contractor or
subcontractor of Tenant, other than such furnished by Landlord) which is or may become a lien
upon the Premises, the Property, or any part of any thereof or the income therefrom or any
fixture, equipment or similar property therein.

                c.     Removal of Liens. If any lien or claim shall be filed, Tenant shall within
ten (10) business days after notice of the filing thereof, cause the same to be discharged of record
by payment, deposit, bond or otherwise. If Tenant shall fail to cause such lien or claim to be
discharged and removed from record within that period, then, without obligation to investigate
the validity thereof and in addition to any other right or remedy Landlord may have, Landlord
may, but shall not be obligated to, contest the lien or claim or discharge it by payment, deposit,
bond or otherwise; and Landlord shall be entitled, if Landlord so decides, to compel the
prosecution of an action for the foreclosure of such lien by the lienor and to pay the amount of
the judgment in favor of the lienor with interest and costs. Any amounts so paid by Landlord
and all costs and expenses, including attorneys’ fees, incurred by Landlord in connection
therewith, together with Interest from the respective dates of Landlord’s making of the payment
or incurring of the cost or expense, shall constitute Additional Rent payable by Tenant under this
Lease and shall be paid by Tenant to Landlord promptly on demand.

               d.      Tenant’s improvements not for Landlord’s Benefit. Notwithstanding
anything to the contrary in this Lease or in any other writing signed by Landlord, neither this
Lease nor any other writing signed by Landlord shall be construed as evidencing, indicating, or
causing an appearance that any erection, construction, alteration or repair to be done, or caused
to be done, by Tenant is or was in fact for the immediate use and benefit of Landlord. Further,
notwithstanding anything contained herein to the contrary, nothing contained in or contemplated
by this Lease shall be deemed or construed in any way to constitute the consent or request on the
part of Landlord for the performance of any work or services or the furnishing of any materials
for which any lien could be filed against the Premises or the Property or any part of any thereof,
nor as giving Tenant any right, power, or authority to contract for or permit the performance of
any work or services or the furnishing of any materials for which any lien could be filed against
the Premises, the Property or any part of any thereof.

          16.   Negative Covenants of Tenant.


                                                -22-
#15241254 v2
                a.     System Changes. Supplementing the provisions of Section 14 above,
Tenant shall not install any equipment of any kind or nature whatsoever which would or could,
in Landlord’s reasonable judgment, necessitate any change, replacement or addition to (or which
might cause damage to) the plumbing, heating, air-conditioning or electrical systems serving the
Premises or any portion thereof without the prior written consent of Landlord, which shall not be
unreasonably withheld, unless such change affects any Building system servicing other Building
tenants, in which case such change, replacement or addition shall be approved in Landlord’s sole
discretion. In the event such consent is granted, all costs in connection with such changes,
replacements or additions shall be paid for by Tenant in advance.

                 b.      Sales. Without the prior written consent of Landlord, Tenant shall not
exhibit, sell or offer for sale (or permit the exhibition, sale or offering for sale) in the Premises,
or at the Property, any article or thing except those articles and things connected with the
Permitted Use of the Premises by Tenant.

               c.      Prohibited Uses. Tenant will not make or permit to be made any use of
the Premises or any part thereof which would violate any of the covenants, agreements, terms,
provisions and conditions of this Lease or which directly or indirectly is forbidden by public law,
ordinance, governmental regulation, or matters of record or which may be dangerous to life, limb
or property or which may invalidate or increase the premium cost of any policy of insurance
carried on the Complex or covering its operation or which will suffer or permit the Premises or
any part thereof to be used in any manner or which would permit anything to be brought into or
kept therein which, in the reasonable judgment of Landlord, would in any way impair or tend to
impair the character, reputation or appearance of the Building as a high quality building or which
would impair or interfere with or tend to impair or interfere with any of the services performed
by Landlord for the Building or which could threaten the safety of the Building or any of its
occupants.

               d.      Signs. Tenant shall be permitted to install signage on the exterior of the
Building and to install monument signage on the Property (in an area immediately adjacent to the
Building) at Tenant’s sole cost and expense, subject to Landlord’s prior written approval (which
shall not be unreasonably withheld), including without limitation Landlord’s approval of the size,
location and construction of any such signage, and Tenant’s receipt of all necessary permits and
approvals for same from governmental authorities and any Association, if required pursuant to
any Declaration or Master Deed.

                e.      Advertising. Without Landlord’s prior written consent in each instance,
Tenant shall not: (1) advertise the business, profession or activities of Tenant conducted at the
Premises in any manner which violates the letter or spirit of any code of ethics adopted by any
recognized association or organization pertaining to such business, profession or activities; or (2)
use the name of the Building for any purpose other than that of the business address of Tenant; or
(3) advertise (or otherwise notify third parties) that the Premises or any part therefore are
available for lease or sublease.

              f.     Locks. Locks or similar devices may only be attached to or removed from
any door or window in the Premises with Landlord’s prior written consent.



                                                  -23-
#15241254 v2
               g.      Hazardous Substances.

                        (1)     Tenant represents, warrants and covenants that (1) the Premises
shall not be used by Tenant, its employees, licensees, agents, sublessees or contractors
(collectively, “Tenant Parties”) for any dangerous, noxious or offensive trade or business and
that Tenant Parties will not cause or maintain a nuisance there, (2) Tenant Parties shall not bring,
generate, treat, store or dispose of Hazardous Substances (as hereinafter defined) at the Premises
in violation of Environmental Laws, (3) Tenant Parties shall at all times comply with all
Environmental Laws (as hereinafter defined) and shall cause the Premises to comply, (4) Tenant
shall keep the Premises free of any lien imposed pursuant to any Environmental Laws by reason
of Tenant’s breach of any of the foregoing warranties and covenants, and (5) Tenant shall not
perform or cause to be performed any environmental testing on the Premises or the Property
without Landlord’s prior written approval, to be given or withheld in Landlord’s sole discretion.

                       (2)      Tenant shall enter into a contract with a licensed disposal company
for the regular and lawful disposal of all medical waste generated at the Premises and shall
provide Landlord with evidence thereof (together with all required manifests, if any) promptly
upon written request for same. Tenant warrants that it shall promptly deliver to Landlord, (i)
copies of any documents received from the United States Environmental Protection Agency
and/or any state, county or municipal environmental or health agency concerning Tenant’s
operations upon the Premises, (ii) copies of any documents submitted by Tenant to the United
States Environmental Protection Agency and/or any state, county or municipal environmental or
health agency concerning its operations on the Premises, including but not limited to copies of
permits, licenses, annual filings and registration forms, and (iii) upon the request of Landlord,
Tenant shall provide Landlord with evidence of compliance with Environmental Laws.

                      (3)    At the expiration or earlier termination of this Lease, Tenant shall
surrender the Premises to Landlord free of any and all Environmental Defaults (defined below).

                        (4)      An “Environmental Default” shall mean the occurrence of any
one or more of the following: (1) a breach of Tenant’s warranty contained in Section 16(g)(i),
above, (2) a release, spill or discharge of a Hazardous Substance on or from the Premises by any
Tenant Party, or (3) the discovery of an environmental condition requiring response which
violation, release, or condition is attributable to the acts or omissions of any Tenant Party, or (4)
an emergency environmental condition caused by or attributable to any Tenant Party. Upon
occurrence of an Environmental Default, Landlord shall have the right, but not the obligation, to
immediately enter the Premises, to supervise and approve any actions taken by Tenant to address
the violation, release, or environmental condition, or if Landlord deems it necessary, then
Landlord may perform, at Tenant’s expense, any lawful actions necessary to address the
violation, release, or environmental condition.

                          (5)    Tenant shall indemnify, defend (with counsel approved by
Landlord, such approval not to be unreasonably withheld) and hold Landlord and Landlord’s
affiliates, shareholders, directors, officers, employees and agents harmless from and against any
and all claims, judgments, damages (including consequential damages), penalties, fines,
liabilities, losses, suits, administrative proceedings, costs and expense of any kind or nature,
known or unknown, contingent or otherwise, which arise at any time during or after the Term


                                                -24-
#15241254 v2
(including, but not limited to, reasonable attorneys’, consultant, laboratory and expert fees and
including, without limitation, diminution in the value of the Building or Property or Complex,
damages for the loss or restriction on use of rentable space or of any amenity of the Building or
Property or Complex and damages arising from any adverse impact on marketing of space in the
Building or Complex), arising from or related to the occurrence of one or more Environmental
Defaults during the Term.

                      (6)     Definitions.

                               (a)    The term “Hazardous Substances” means (i) asbestos and
any asbestos containing material and any substance that is then defined or listed in, or otherwise
classified pursuant to, any Environmental Laws or any applicable laws or regulations as a
“hazardous substance”, “hazardous material”, “hazardous waste,” “infectious waste”, “toxic
substance”, “toxic pollutant” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity, reproductive toxicity, or Toxicity Characteristic Leaching Procedure
(TCLP) toxicity, (ii) any petroleum and drilling fluids, produced waters, and other wastes
associated with the exploration, development or production of crude oil, natural gas, or
geothermal resources, and (iii) petroleum products, polychlorinated biphenyls, urea
formaldehyde, radon gas, radioactive material (including any source, special nuclear, or
by-product material), and medical waste.

                                (b)    The term “Environmental Laws” collectively means and
includes all present and future laws and any amendments thereto (whether common law, statute,
rule, order, regulation or otherwise), permits, and other requirements or guidelines of
governmental authorities applicable to the Premises and relating to the environment and
environmental conditions or to any Hazardous Substance (including, without limitation,
CERCLA, 42 U.S.C. §601, et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. §901, et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §801, et seq., the
Federal Water Pollution Control Act, 33 U.S.C. §51, et seq., the Clean Air Act, 33 U.S.C. §401,
et seq., the Clean Air Act, 42 U.S.C. §41, et seq., the Toxic Substances Control Act, 15 U.S.C.
§601-2629, the Safe Drinking Water Act, 42 U.S.C. §300f-300j, the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. §101, et seq., and any so-called “Super Fund” or
“Super Lien” law, any law requiring the filing of reports and notices relating to hazardous
substances, environmental laws administered by the Environmental Protection Agency, and any
similar state and local laws and regulations, all amendments thereto and all regulations, orders,
decisions, and decrees now or hereafter promulgated thereunder concerning the environment,
industrial hygiene or public health or safety).

                              (c)     Survival. The provisions of this Section 16(g) shall survive
any termination of this Lease or the expiration of the Term.

               h.      Floor Load. Tenant shall not place or permit to be placed upon any floor
of the Premises any item of any nature the weight of which shall exceed such floor’s rated floor
load limit unless additional floor loads are approved in writing by Landlord in advance.

          17.   Landlord’s Right of Entry; Right to Cure.


                                               -25-
#15241254 v2
                a.     Entry for Inspection and Repairs. Tenant shall permit Landlord and the
authorized representatives of Landlord and of any mortgagee or any prospective mortgagee to
enter the Premises at all reasonable times, with prior notice to Tenant, for the purpose of (i)
inspecting the Premises or (ii) making any necessary repairs to the Premises and performing any
work therein. During the progress of any work on the Premises, Landlord will use commercially
reasonable efforts not to inconvenience Tenant, but shall not be liable for inconvenience,
annoyance, disturbance, loss of business or other damage to Tenant by reason of making any
repair or by bringing or storing materials, supplies, tools and equipment in the Premises during
the performance of any work, and the obligations of Tenant under this Lease shall not be thereby
affected in any manner whatsoever.

                b.     Entry to Show. Landlord shall have the right at all reasonable times, with
prior notice to Tenant, to enter and to exhibit the Premises for the purpose of inspection or
showing the Premises in connection with a sale or mortgage and, during the last twelve (12)
months of the Term, to enter upon and to exhibit the Premises to any prospective tenant.

               c.     Entry upon Vacation by Tenant. If the Premises are vacated or
abandoned by Tenant, Landlord shall be permitted to show the Premises at any time and to
prepare the Premises for re-occupancy, including the demolition, alteration and reconstruction of
tenant improvements therein provided, however, nothing herein shall relieve Tenant of its
obligation to pay Rent in accordance with the terms of this Lease.

                 d.     Entry upon Default. In the event Tenant fails to comply with any
provision of this Lease following the expiration of any applicable notice and cure period,
Landlord may, at its option but without obligation, and without notice to Tenant, perform any
and all of Tenant’s required obligations and otherwise cure such default as it deems appropriate
in its sole and absolute discretion. All costs and fees incurred by Landlord in the exercise of
such right, including without limitation consultant fees and reasonable legal fees, shall be
deemed Additional Rent payable by Tenant upon demand, together with interest thereon at the
Interest Rate from the date of demand until paid in full.

          18.   Damage by Fire or Other Casualty.

                a.      Repairs by Landlord. If the Premises or Building is damaged or
destroyed by fire or other casualty, Tenant shall promptly notify Landlord whereupon Landlord
shall, subject to the consent of Landlord’s present or future mortgagee and to the conditions set
forth in this Section 18, repair, rebuild or replace such damage and restore the Premises to
substantially the same condition as the Premises were in immediately prior to such damage or
destruction; provided, however, that Landlord shall only be obligated to restore such damage or
destruction to the extent of the proceeds of fire and other extended coverage insurance policies.
Notwithstanding the foregoing, if the Premises is destroyed or damaged to the extent that the
Premises cannot be repaired or restored within one (1) year after such casualty, as estimated by
Landlord in Landlord’s reasonable judgment, then, in such event, either Landlord or Tenant may
terminate this Lease by written notice to the other party within ninety (90) days after the date of
such casualty.




                                               -26-
#15241254 v2
               b.      Time for Repairs. The repair, rebuilding or replacement work shall be
commenced promptly and completed with due diligence, taking into account the time required by
Landlord to effect a settlement with, and procure insurance proceeds from, the insurer, and for
delays beyond Landlord’s reasonable control.

                c.      Insurance. The net amount of any insurance proceeds recovered by
reason of the damage or destruction of the Building (meaning the gross insurance proceeds
excluding proceeds received pursuant to a rental coverage endorsement and the cost of adjusting
the insurance claim and collecting the insurance proceeds) shall be applied towards the cost of
restoration. Notwithstanding anything to the contrary in this Lease, if in Landlord’s reasonable
opinion the net amount of insurance proceeds will not be adequate to complete such restoration,
Landlord shall have the right to terminate this Lease and all the unaccrued obligations of the
parties hereto by sending a written notice of such termination to Tenant specifying a termination
date no less than ten (10) days after its transmission; provided, however, that Tenant may require
Landlord, except during the last two (2) years of the Term unless Tenant has exercised a
Renewal Option (and Tenant shall be permitted to exercise same early for this purpose), to
withdraw the notice of termination by agreeing to pay the cost of restoration in excess of the net
insurance proceeds and by giving Landlord adequate security for such payment prior to the
termination date specified in Landlord’s notice of termination. If the net insurance proceeds are
more than adequate, the amount by which the net insurance proceeds exceed the cost of
restoration will be retained by Landlord or applied to repayment of any mortgage secured by the
Property.

                 d.      Limitations on Landlord’s Obligations. Notwithstanding the foregoing,
Landlord’s obligation or election to restore the Premises under this Section or to terminate this
Lease shall be subject to the terms of any present or future mortgage affecting the Premises and
to the mortgagee’s consent if required in the mortgage and shall not, in any event, include the
repair, restoration or replacement of the fixtures, improvements, alterations, furniture or any
other property owned, installed, made by, or in the possession of Tenant.

                e.     Rent Proration. If Tenant is dispossessed of the Premises due to fire or
other casualty, Tenant will receive a pro-rata abatement of its Fixed Basic Rent and Additional
Rent during the period Tenant is dispossessed to the extent of such dispossession.

        19.     Non-Abatement of Rent. Except as otherwise expressly set forth in this Lease,
there shall be no abatement or reduction of the Fixed Basic Rent, Additional Rent or other sums
payable under this Lease for any cause whatsoever and this Lease shall not terminate, nor shall
Tenant be entitled to surrender the Premises, in the event of fire, casualty or condemnation or
any default by Landlord under this Lease.

        20.     Indemnification. Unless such loss, costs or damages were caused by negligence
of Landlord, its employees, agents or contractors, Tenant hereby agrees to indemnify, defend and
hold Landlord and its employees, agents and contractors harmless from any loss, costs and
damages (including reasonable attorney’s fees and costs) suffered by Landlord, its agents,
employees or contractors, as a result of any claim by a third party, its agents, employees or
contractors arising from Tenant’s use or occupancy of the Premises. Tenant shall have the right
to designate counsel acceptable to Landlord, such approval not to be unreasonably withheld, to


                                               -27-
#15241254 v2
assume the defense of any such third party claim on behalf of itself and Landlord. Landlord shall
not have the right to settle any claim without the prior written consent of Tenant which shall not
be unreasonably withheld. This indemnity shall survive the expiration of the Term or earlier
termination of this Lease.

          21.   Eminent Domain.

             a.         Total or Partial Taking. In the event of exercise of the power of eminent
domain whereby:

                      (1)     such portion of the Property is taken that access to the Premises is
permanently impaired thereby and reasonable alternate access is not provided by Landlord within
a time period which is reasonable under the circumstances; or

                        (2)     all or substantially all of the Premises or the Property is taken; or

                       (3)    less than substantially all of the Property is taken but Landlord,
acting in good faith, determines that it is economically unfeasible to continue to operate the
uncondemned portion of the Building for the Permitted Use; or

                       (4)    less than substantially all of the Premises is taken, but Tenant,
acting in good faith, determines that because of such taking it is economically unfeasible to
continue to conduct its business in the uncondemned portion of the Premises;

then in the case of (i) or (ii), either party, and in the case of (iii), Landlord, and in the case of (iv),
Tenant, shall have the right to terminate this Lease as of the date when possession of that part
which was taken is required to be delivered or surrendered to the condemning authority; and in
such case all Fixed Basic Rent, Additional Rent and other charges shall be adjusted to the date of
termination. A “taking” as such term, is used in this Section 21 shall include a transfer of title or
of any interest in the Property by deed or other instrument in settlement of or in lieu of transfer
by operation of law incident to condemnation proceedings.

                b.     Temporary Taking. Notwithstanding anything hereinabove provided, in
the event of a taking of only the right to or for possession of the Premises or any part thereof for
a fixed period of time or for the duration of an emergency or other temporary condition, then this
Lease shall continue in full force and effect with an abatement of Fixed Basic Rent and
Additional Rent from the date of such temporary condemnation, and the amounts payable by the
condemnor with respect to any period of time prior to the expiration or sooner termination of this
Lease shall be paid by the condemnor to Landlord and the condemnor shall be considered a
subtenant of Tenant. The above notwithstanding, if any such temporary taking shall continue for
a period in excess of one hundred eighty (180) days, Tenant shall have the right to terminate this
Lease upon ten (10) days written notice to Landlord.

                c.      Tenant’s Waiver. Regardless of whether this Lease shall terminate,
Tenant shall have no right to participate or share in any condemnation claim, damage award or
settlement in lieu thereof with respect to any taking of any nature; provided, however, that
Tenant shall not be precluded from claiming or receiving payment for Tenant’s relocation and


                                                   -28-
#15241254 v2
moving expenses and the value of Tenant’s improvements as may be permitted under applicable
law so long as the amount of same does not reduce the award that Landlord is entitled to receive.

       22.     Quiet Enjoyment. Tenant, upon paying the Fixed Basic Rent, Additional Rent
and other charges herein required and observing and keeping all covenants, agreements and
conditions of this Lease, shall quietly have and enjoy the Premises during the Term without
hindrance or molestation by anyone claiming by or through Landlord, subject, however, to the
exceptions, reservations and conditions of this Lease, any Declaration, matters of public record
and any mortgage to which this Lease shall be subordinate.

        23.     Rules and Regulations. Landlord hereby reserves the right to prescribe, from
time to time, at its sole discretion, reasonable rules and regulations, (herein collectively called
the “Rules and Regulations”), which shall include rules and regulations set forth in any
Declaration or Master Deed or prescribed by an Association, governing the use and enjoyment of
the Premises and the remainder of the Complex and the current Rules and Regulations are
attached hereto as Exhibit F. The Rules and Regulations shall not materially interfere with
Tenant’s use and enjoyment of the Premises in accordance with the provisions of this Lease for
the Permitted Use and shall not materially increase or modify Tenant’s obligations under this
Lease. In the event of a conflict between this Lease and such rules and regulations, this Lease
shall control. Tenant shall comply at all times with the Rules and Regulations and shall cause its
agents, employees, invitees, visitors, and guests to do so. Landlord shall not be responsible to
Tenant for non-observance or violation of any of the Rules and Regulations by any tenant of the
Complex, but shall enforce such Rules and Regulations in a uniform manner.

          24.   Assignment and Sublease.

                a.    Conditions. Tenant may assign this Lease or sublet the whole or any
portion of the Premises, subject to Landlord’s prior written consent, not to be unreasonably
withheld, conditioned or delayed, on the basis of the following terms and conditions:

                         (1)   Tenant shall provide to Landlord the following:

                               (a)     The name and address of the proposed assignee or
subtenant;

                               (b)     All the terms and conditions of the assignment or
subletting;

                               (c)     The nature and character of the business of the proposed
assignee or subtenant;

                              (d)     Banking, financial and other credit information relating to
the proposed assignee or subtenant reasonably sufficient to enable Landlord to determine the
proposed assignee’s or sublessee’s financial responsibility; and

                               (e)     In the event of a sublease of only a portion of the Premises,
plans and specifications for the proposed tenant’s layout, partitioning, and electrical installations
for the portion of the Premises to be subleased.

                                                -29-
#15241254 v2
                       (2)     Tenant acknowledges that it shall not be unreasonable for Landlord
to withhold its consent if Tenant shall seek to assign or sublet to the following:

                               (a)     To a government or quasi-government agency; or

                               (b)     To an entity whose financial or business character is not
consistent with the other tenants of the Complex; or

                               (c)     To any tenant of Landlord or any affiliate of Landlord; or

                              (d)      To any entity with which Landlord or any affiliate of
Landlord is negotiating a lease or the terms of a lease.

                         (3)    The assignee or subtenant shall assume, in the case of an assignee,
or agree to be bound by, in the case of a subtenant, by written instrument, all of the obligations of
Tenant as provided by this Lease, and a copy of such assumption agreement or sublease
agreement shall be furnished to Landlord within ten (10) days of its execution, provided,
however, any such subtenants shall only be obligated to assume Tenant’s obligations arising
under this Lease with respect to the portion of the Premises sublet. Any sublease shall expressly
acknowledge that said subtenant’s rights in and to the Premises shall be no greater than those of
Tenant. In addition, any request by Tenant for Landlord’s consent to an assignment or sublease
other than an assignment under Section 24(b) shall not include any option or right of expansion,
renewal, first refusal, option or first offer or first refusal to purchase or any other right or option
with respect to the Premises, any other portion of the Complex or for any period of time beyond
the original Term, Tenant hereby acknowledging that such rights and options, if any, are
personal to Tenant.

                       (4)   Tenant and each assignee shall be and remain liable for the
observance of all the covenants and provisions of this Lease, including, but not limited to, the
payment of Fixed Basic Rent and Additional Rent reserved herein, through the entire Term, as
the same may be renewed, extended or otherwise modified.

                      (5)     In any event, the acceptance by Landlord of any rent from the
assignee or from any of the subtenants or the failure of Landlord to insist upon a strict
performance of any of the terms, conditions and covenants herein shall not release Tenant herein,
nor any assignee or subtenant, from any and all of the obligations to be performed by it in
accordance herewith during and for the entire Term.

                        (6)     Tenant shall pay to Landlord the sum of Seven Hundred Fifty
Dollars ($750.00) to cover its handling charges for each consent to any sublet or assignment
prior to its consideration of the same. Tenant acknowledges that its sole remedy with respect to
any assertion that Landlord’s failure to consent to any sublet or assignment is unreasonable shall
be the remedy of specific performance and Tenant shall have no other claim or cause of action
against Landlord as a result of Landlord’s actions in refusing to consent thereto.

              b.      Assignments or Subleases to Affiliates. Notwithstanding the foregoing,
Tenant may assign this Lease or sublease all or a portion of the Premises to any of the following
without Landlord’s prior written consent, provided notice of same is delivered to Landlord at

                                                 -30-
#15241254 v2
least ten (10) business days prior to the effective date of such assignment or sublease and that the
Guaranty remains in full force and effect (each, a “Permitted Affiliate Transfer”): (i) any
parent company of Tenant, (ii) any wholly owned subsidiary of Tenant, (iii) any entity
controlling, controlled by or under common control with Tenant, (iv) with respect to space
leases, license agreements or concessions only for the Permitted Use and made in the ordinary
course of business at the Premises, third parties (the “Space Tenants”).

                 c.      Corporate Transfers. If Tenant is a corporation other than a corporation
whose stock is listed and traded on a nationally recognized stock exchange, the provisions of
Section 24(a) hereof shall apply to a transfer (however accomplished, whether in a single
transaction or in a series of related or unrelated transactions) of stock (or any other mechanism
such as, by way of example, the issuance of additional stock, a stock voting agreement or change
in class(es) of stock) which results in a change of control of Tenant as if such transfer of stock
(or other mechanism) which results in a change of control of Tenant were an assignment of this
Lease, and if Tenant is a partnership, limited liability company or joint venture, said provisions
shall apply with respect to a transfer (by one or more transfers) of an interest in the distributions
of profits and losses of such partnership, limited liability company or joint venture (or other
mechanism, such as, by way of example, the creation of additional general partnership or limited
partnership or member interests) which results in a change of control of such a partnership,
limited liability company or joint venture, as if such transfer of an interest in the distributions of
profits and losses of such partnership or joint venture which results in a change of control of such
partnership, limited liability company or joint venture were an assignment of this Lease; but said
provisions shall not apply to transactions with a corporation into or with which Tenant is merged
or consolidated or to which all or substantially all of Tenant’s assets are transferred, provided
that in the event of such merger, consolidation or transfer of all or substantially all of Tenant’s
assets (i) the successor to Tenant has a net worth computed in accordance with generally
accepted accounting principles at least equal to the greater of (1) the net worth of Tenant
immediately prior to such merger, consolidation or transfer, or (2) the net worth of Tenant herein
named on the Date of this Lease, (ii) proof satisfactory to Landlord of such net worth shall have
been delivered to Landlord at least ten (10) days prior to the effective date of any such
transaction, and (iii) the Guaranty shall remain in full force and effect (each, a “Permitted
Corporate Transfer” and collectively, with Permitted Affiliate Transfers, “Permitted
Transfers”).

               d.      Bankruptcy. Without limiting any of the provisions of this Section 24, if
pursuant to the Federal Bankruptcy Code (herein referred to as the “Code”), or any similar law
hereafter enacted having the same general purpose, Tenant is permitted to assign this Lease
notwithstanding the restrictions contained in this Lease, adequate assurance of future
performance by an assignee expressly permitted under such Code shall be deemed to mean the
deposit of cash security in an amount equal to the sum of one year’s Fixed Basic Rent plus an
amount equal to the Additional Rent for the calendar year preceding the year in which such
assignment is intended to become effective, which deposit shall be held by Landlord for the
balance of the Term, without interest, as security for the full performance of all of Tenant’s
obligations under this Lease, to be held and applied in the manner specified for any security
deposit required hereunder.



                                                -31-
#15241254 v2
               e.      Limitations. Except as specifically set forth above, no portion of the
Premises or of Tenant’s interest in this Lease may be acquired by any other person or entity,
whether by assignment, mortgage, sublease, transfer, operation of law or act of Tenant, nor shall
Tenant pledge its interest in this Lease.

        25.     Subordination. This Lease and Tenant’s rights under this Lease shall be subject
and subordinate at all times in lien and priority to any mortgage or other encumbrance now or
hereafter placed upon or affecting the Property or the Premises, and to all renewals,
modifications, consolidations and extensions thereof, without the necessity of any further
instrument or act on the part of Tenant. Tenant shall execute and deliver upon demand any
instrument or instruments confirming the subordination of this Lease to the lien of any such
mortgage, and any further instrument or instruments of attornment that may be desired by any
such mortgagee or Landlord, provided, however, that any holder of such lien or mortgage agrees
not to disturb the use and occupancy of the Premises in accordance with the terms of this Lease
upon any foreclosure. Notwithstanding the foregoing, any mortgagee may at any time
subordinate its mortgage to this Lease, without Tenant’s consent, by giving notice in writing to
Tenant and thereupon this Lease shall be deemed prior to such mortgage without regard to their
respective dates of execution and delivery. In that event such mortgagee shall have the same
rights with respect to this Lease as though this Lease had been executed prior to the execution
and delivery of the mortgage and had been assigned to such mortgagee. Provided that Landlord
complies with the provisions set forth in Section 2(b), then, in such event, (i) Landlord and
Tenant each acknowledge that this Lease shall be subject and subordinate to any Declaration or
Master Deed without the necessity of any further instrument or act on the part of Tenant; (ii)
Tenant shall execute and deliver upon demand any instrument or instruments confirming the
subordination of this Lease to any Declaration or Master Deed as may be desired by Landlord or
any Association; and (iii) Tenant shall comply with the terms and conditions of any Declaration
or Master Deed to the extent same affects the Premises.

        26.     Curing Tenant’s Defaults. If Tenant defaults in the performance of any of its
obligations under this Lease, Landlord may, without any obligation to do so and in addition to
any other rights it may have in law or equity, elect to cure such default on behalf of Tenant after
written notice (except in the case of emergency) to Tenant and a reasonable opportunity to cure.
Tenant shall reimburse Landlord upon demand for any sums paid or costs incurred by Landlord
in curing such default, including Interest thereon from the respective dates of Landlord’s making
the payments and incurring such costs, which sums and costs together with interest thereon shall
be deemed Additional Rent payable within ten (10) days of demand.

          27.   Surrender.

                a.     Broom Clean Condition. At the expiration of the Term or earlier
termination of this Lease, Tenant shall promptly yield up the Premises and all improvements,
alterations and additions thereto, and all fixtures and equipment servicing the Premises in a
condition which is clean of garbage and debris and broom clean and in the same condition, order
and repair in which they are required to be kept throughout the Term, ordinary wear and tear and
damage from casualty (provided the related insurance proceeds are retained by Landlord)
excepted.



                                               -32-
#15241254 v2
                b.      Holdover Rent. If Tenant, or any person claiming through Tenant,
continues to occupy the Premises after the expiration of the Term or earlier termination of this
Lease or any renewal thereof without prior written consent of Landlord, the Fixed Basic Rent
during such continued occupancy shall be one hundred fifty percent (150%) of the Fixed Basic
Rent for the last year of the Term. In addition, Tenant shall indemnify Landlord for any loss or
damage incurred by reason of Tenant’s failure to surrender the Premises. Anything to the
contrary notwithstanding, any holding over by Tenant without Landlord’s prior written consent
shall constitute an Event of Default under this Lease and shall be subject to all the remedies set
forth in Section 29(b) of this Lease.

          28.   Defaults-Remedies.

               a.     Defaults. It shall be an Event of Default under this Lease if any one or
more of the following events occurs (each, an “Event of Default”):

                       (1)   Tenant fails to pay in full any and all installments of Fixed Basic
Rent or Additional Rent or any other charges or payments due and payable under this Lease
whether or not herein included as Rent within five (5) days after the same is first due and
payable.

                        (2)    Tenant violates or fails to perform or otherwise breaches any
agreement, term, covenant or condition contained in this Lease within thirty (30) days following
receipt of notice from Landlord specifying the nature of the breach; provided, however, that in
the case of a violation or breach that requires longer than thirty (30) days to cure, such violation
or breach shall not be an Event of Default so long as Tenant commences a cure of such violation
or breach within such thirty (30) day period and diligently pursues the same to completion, but in
no event for longer than ninety (90) days.

                       (3)    Tenant abandons the Premises without notice.

                      (4)     Tenant fails to furnish a Tenant Estoppel Certificate within ten (10)
days following receipt of notice from Landlord of Tenant’s failure to furnish such Tenant
Estoppel Certificate within the time period provided by Section 37.

                         (5)    Tenant or Tenant’s guarantor pursuant to the Guaranty becomes
insolvent or bankrupt in any sense or makes an assignment for the benefit of creditors or if a
petition in bankruptcy or for reorganization or for an arrangement with creditors under any
federal or state law is filed by or against Tenant, or a bill in equity or other proceeding for the
appointment of a receiver or similar official for any of Tenant’s assets is commenced, or if any of
the real or personal property of Tenant shall be levied upon by any sheriff, marshal or constable;
provided, however, that any proceeding brought by anyone other than the parties to this Lease
under any bankruptcy, reorganization arrangement, insolvency, readjustment, receivership or
similar law shall not constitute an Event of Default until such proceeding, decree, judgment or
order has continued unstayed for more than sixty (60) consecutive days.

                      (6)     Any of the events enumerated in Sections (a)(i) through (a)(v) of
this Section 29 happen to any guarantor of this Lease.


                                               -33-
#15241254 v2
               b.     Remedies. Upon the occurrence of an Event of Default under this Lease,
Landlord shall have all of the following rights:

                        (1)     Landlord may charge a late payment charge and Interest in
accordance with Section 9 of this Lease. If Landlord incurs a late charge in connection with any
payment which Tenant has failed to make within the times required in this Lease, Tenant shall
pay Landlord, in addition to such payment due, the full amount of such late charge incurred by
Landlord. Nothing in this Lease shall be construed as waiving any rights of Landlord arising out
of any default of Tenant, by reason of Landlord’s imposing or accepting any such late charge(s)
and/or Interest; the right to collect such late charge(s) and/or Interest is separate and apart from
any rights relating to remedies of Landlord after default by Tenant including, without limitation,
the rights and remedies of Landlord provided herein.

                      (2)     Landlord shall be entitled to damages computed in accordance
with Section 28(c) below.

                         (3)     Landlord may re-enter the Premises and, at the option of Landlord,
remove all persons and all or any property therefrom, either by self help or by summary
dispossess proceedings or by any suitable action or proceeding at law or by force or otherwise,
without being liable for prosecution or damages therefor, and Landlord may repossess and enjoy
the Premises. Upon recovering possession of the Premises by reason of or based upon or arising
out of a default on the part of Tenant, Landlord may, at Landlord’s option, either terminate this
Lease or make such alterations and repairs as may be necessary, as reasonably determined by
Landlord, in order to relet the Premises and may relet the Premises or any part or parts thereof,
either in Landlord’s name or otherwise, for a term or terms which may, at Landlord’s option, be
less than or exceed the period which would otherwise have constituted the balance of the Term
and at such rent or rents and upon such other terms and conditions as in Landlord’s sole
discretion may seem advisable and to such person or persons as may in Landlord’s discretion
seem best; upon each such reletting all rents received by Landlord from such reletting shall be
applied as follows: first, to the payment of any costs and expenses of such reletting, including all
costs of alterations and repairs; second, to the payment of any indebtedness other than Fixed
Basic Rent, Additional Rent or other charges due hereunder from Tenant to Landlord; third, to
the payment of Fixed Basic Rent, Additional Rent and other charges due and unpaid hereunder;
and the residue, if any, shall be held by Landlord and applied in payment of future rent as it may
become due and payable hereunder. If rentals received from reletting during any month are less
than that to be paid during that month by Tenant, Tenant shall pay any such deficiency to
Landlord. Such deficiency shall be calculated and paid monthly. No such re-entry or taking
possession of the Premises or the making of alterations or improvements thereto or the reletting
thereof shall be construed as an election on the part of Landlord to terminate this Lease unless
written notice of termination is given to Tenant. Landlord shall in no event be liable in any way
whatsoever for failure to relet the Premises or, in the event that the Premises or any part or parts
thereof are relet, for failure to collect the rent thereof under such reletting. Notwithstanding any
such reletting without termination, Landlord may at any time thereafter elect to terminate this
Lease for such previous breach.




                                                -34-
#15241254 v2
                       (4)    Landlord may terminate this Lease and the Term without any right
on the part of Tenant to waive the forfeiture by payment of any sum due or by other performance
of any condition, term or covenant broken.

               c.      Damages.

                         Regardless of whether Landlord elects to terminate this Lease pursuant to
Section 29(b)(iv) above, notwithstanding reentry upon the Premises by Landlord, Tenant shall be
and remain liable to Landlord in an amount computed as follows: (a) an amount equal to the sum
of all Rent then in arrears plus the aggregate of all Rent which is payable under this Lease for the
balance of the Term, computed as if no Event of Default had occurred and any reentry had not
been made (including, without limitation, Operating Expenses and Real Estate Taxes allocable to
Tenant and other Additional Rent that would be owing for the remainder of the Term, as
reasonably estimated by Landlord); plus (b) all costs and expenses incurred by Landlord in
connection with the Event of Default and any reletting of the Premises, including, without
limitation, (i) costs of reentry, repair and renovation, (ii) the value of all inducements granted or
paid to new tenants of the Premises in connection with reletting including, without limitation,
construction allowances and the value of rent-free periods, (iii) brokers’ commissions and
advertising expenses, (iv) watchman’s wages and any sheriff’s, marshall’s, constable’s or other
officials’ commissions, whether chargeable to Landlord or Tenant, and (v) reasonable attorneys’
fees, costs and expenses; plus (c) Interest accrued on the aggregate of the aforesaid sums from
the date each was payable (or, with respect to sums owing under clause (b) from the date each
was incurred by Landlord) until paid by Tenant (whether before or after judgment); which sum
shall be credited with (d) all rentals actually received by Landlord during the remainder of the
Term from any replacement tenant to which the Premises are relet.

           d.    Waiver of Jury Trial; Attorneys Fees. IT IS MUTUALLY AGREED
BY AND BETWEEN LANDLORD AND TENANT THAT (A) THEY HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTER-CLAIM BROUGHT BY
EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE,
THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY
OF THE PREMISES OR CLAIM OF INJURY OR DAMAGE, AND (B) IN ANY ACTION
ARISING HEREUNDER, THE REASONABLE ATTORNEYS’ FEES AND COSTS OF THE
PREVAILING PARTY WILL BE PAID BY THE OTHER PARTY TO THE ACTION.

               e.      Rights and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to Landlord is intended to be exclusive of any other right or remedy provided
herein or by law, but each shall be cumulative and in addition to every other right or remedy
given herein or now or hereafter existing at law or in equity or by statute. Landlord shall have no
duty to mitigate its damages in the event of Tenant’s default under this Lease.

       29.      Brokers’ Commission. Landlord and Tenant each represent and warrant to one
another that it has negotiated with no brokers in bringing about this Lease and each party agrees
to indemnify and hold the other party (and, in the case of Landlord, its mortgagee(s)) harmless
from any and all claims of other brokers and expenses in connection therewith arising out of or
in connection with the breach of the foregoing representation and warranty by such party.


                                                -35-
#15241254 v2
       30.     Notices. All notices, demands, requests, consents, certificates, and waivers
required or permitted hereunder from either party to the other shall be in writing and sent by
United States certified mail, return receipt requested, postage prepaid, or by nationally
recognized overnight courier, addressed as follows:

               If to Tenant:



               with a copy to:
               Donna J. Wengiel, Esquire
               Stuckert and Yates
               2 North State Street
               PO Box 70
               Newtown, PA 18940

               If to Landlord:


               with a copy to:
               Michael J. Mann, Esquire
               Pepper Hamilton LLP
               301 Carnegie Center, Suite 400
               Princeton, NJ 08543-5276

Either party may at any time, in the manner set forth for giving notices to the other, specify a
different address to which notices to it shall thereafter be sent. All notices shall be effective
upon receipt or rejection of receipt by the addressee. Notices from either party may be given by
such party’s agent or attorney.

        31.     Inability to Perform. If Landlord is delayed or prevented from performing any
of its obligations under this Lease due to Force Majeure the period of such delay or such
prevention shall be deemed added to the time herein provided for the performance of any such
obligation by Landlord.

        32.     Survival. Notwithstanding anything to the contrary contained in this Lease, the
expiration of the Term, whether by lapse of time or otherwise, shall not relieve Tenant from its
obligations accruing prior to the expiration of the Term.

        33.    Corporate Tenant. Tenant hereby covenants and warrants that: Tenant is a duly
formed                         qualified to do business in the State of New Jersey; Tenant will
remain qualified to do business in the State of New Jersey throughout the Term and any renewals
thereof; and the person(s) executing this Lease on behalf of Tenant are duly authorized to
execute and deliver this Lease on behalf of the ____________. Tenant hereby represents and
warrants to Landlord that (i) Tenant’s most recent financial statements delivered to Landlord in
connection with the execution of this Lease are true in all material respects and no material
adverse changes have occurred with respect thereto and (ii) on each anniversary of the


                                                -36-
#15241254 v2
Commencement Date, Tenant will deliver to Landlord current financial statements which shall
be prepared in accordance with generally accepted accounting principles consistently applied.

        34.     Waiver of Invalidity of Lease. Each party agrees that it will not raise or assert
as a defense to any obligation under this Lease or make any claim that this Lease is invalid or
unenforceable due to any failure of this document to comply with ministerial requirements
including, without limitation, requirements for corporate seals, attestations, witnesses,
notarizations or other similar requirements and each party hereby waives the right to assert any
such defenses or make any claim of invalidity or unenforceability due to any of the foregoing.

        35.    Security Deposit. As additional security for the full and prompt performance by
Tenant of the terms and covenants of this Lease, Tenant has deposited with Landlord the
Security Deposit. The Security Deposit shall not constitute Rent for any month (unless so
applied by Landlord on account of Tenant’s default hereunder). Tenant shall, upon demand,
restore any portion of the Security Deposit which may be applied by Landlord to cure any default
by Tenant hereunder. To the extent that Landlord has not applied the Security Deposit or any
portion thereof on account of a default, the Security Deposit, or such remaining portion of the
Security Deposit, shall be returned to Tenant, without interest, within thirty (30) days following
the termination of this Lease.

       36.     Estoppel Certificate. Tenant shall from time to time, within ten (10) days after
Landlord’s request or that of any mortgagee of Landlord, execute, acknowledge and deliver to
Landlord a written instrument in recordable form, substantially in the form attached hereto as
Exhibit G (the “Tenant Estoppel Certificate”).

         37.    Rights Reserved by Landlord. Landlord waives no rights, except those that may
be specifically waived herein, and explicitly retains all other rights including, without limitation,
the following rights, each of which Landlord may exercise without notice to Tenant and without
liability to Tenant for damage or injury to property, person or business on account of the exercise
thereof, and the exercise of any such rights shall not be deemed to constitute an eviction or
disturbance of Tenant’s use or possession of the Premises and shall not give rise to any claim for
set-off or abatement of Rent or any other claim:

               a.      To change the street address of the Building;

               b.      The right to use the name of the Building for all purposes;

                c.     To change or alter the land that constitutes the Property or the Complex
and to change or alter the Common Facilities, provided such change does not materially alter or
interfere with Tenant’s Permitted Use of the Premises and Tenant is given at least thirty (30)
days advanced notice;

               d.      To decorate or to make repairs, alterations, additions, or improvements,
whether structural or otherwise, in and about the Building, or any part thereof, and for such
purposes to enter upon the Premises and during the continuance of any of such work, to
temporarily close doors, entry ways, public space and corridors in the Building and to interrupt
or temporarily suspend services or use of Common Facilities, all without affecting any of
Tenant’s obligations hereunder, so long as the Premises are reasonably accessible and usable;

                                                -37-
#15241254 v2
               e.      To furnish door keys for the entry door(s) in the Premises on the
Commencement Date and to retain at all times, and to use in appropriate instances, keys to all
doors within and into the Premises. Upon the expiration of the Term or Tenant’s right to
possession, Tenant shall return all keys to Landlord and shall disclose to Landlord the
combination of any safes, cabinets or vaults left in the Premises;

                f.     To designate and approve all window coverings used in the Building;

               g.      To approve the weight, size and location of safes, vaults and other heavy
equipment and articles in and about the Premises and the Building so as not to exceed the legal
load per square foot designated by the structural engineers for the Building;

               h.      To erect, use and maintain pipes, ducts, wiring and conduits, and
appurtenances thereto, in and through the Premises; provided that such materials are concealed
and do not interfere with Tenant’s Permitted Use of the Premises;

                i.     The right to use or dispose of the use of the roof of the Building; and

               j.      During the last six (6) months of the term of this Lease, if during or prior
to that time Tenant has vacated the Premises, to decorate, remodel, repair, alter or otherwise
prepare the Premises for reoccupancy, without affecting Tenant’s obligation to pay Rent for the
Premises.

          38.   Miscellaneous.

              a.     Irrevocable Offer and Required Approval. The submission of this
Lease for examination does not constitute an offer to lease, or a reservation of or option for the
Premises. This Lease shall only become effective only upon execution and delivery thereof by
both Landlord and Tenant.

                b.     Non Waiver. The failure of either party hereto in any one or more
instances to insist upon the strict performance of any one or more of the agreements, terms,
covenants, conditions or obligations of this Lease, or to exercise any right, remedy or election
herein contained, shall not be construed as a waiver or relinquishment of the right to insist upon
such performance or exercise in the future, and such right shall continue and remain in full force
and effect with respect to any subsequent breach, act or omission.

               c.      Partial Payment. No payment by Tenant or receipt by Landlord of a
lesser amount than the correct Fixed Basic Rent or Additional Rent due hereunder shall be
deemed to be other than a payment on account, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment be deemed to effect or evidence an
accord and satisfaction and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance or pursue any other remedy in this Lease or at law
provided.

                d.       Entire Agreement. This Lease constitutes the entire agreement between
the parties relating to the subject matter contained herein. Neither party hereto has made any
representations or promises to the other except as expressly contained herein. This Lease

                                                -38-
#15241254 v2
supersedes all prior negotiations, agreements, informational brochures, letters, promotional
information and other statements and materials made or furnished by Landlord or its agents. No
rights, easements or licenses are acquired in the Property or in any land adjacent thereto, by
Tenant by implication or otherwise, except as expressly set forth in this Lease. No agreement
hereinafter made shall be effective to change, modify, discharge or effect an abandonment of this
Lease, in whole or in part, unless such agreement is in writing and signed by the party against
whom enforcement of the change, modification, discharge or abandonment is sought.

               e.      Partial Invalidity. If any of the provisions of this Lease, or the
application thereof to any person or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such provision or provisions to
persons or circumstances other than those as to whom or which it is held invalid or
unenforceable, shall not be affected thereby, and every provision of this Lease shall be valid and
enforceable to the fullest extent permitted by law.

                 f.     Choice of Law. This Lease has been executed and delivered in the State
of New Jersey and shall be construed in accordance with the laws of the State of New Jersey.
Any action brought to enforce or interpret this Lease shall be brought in the court of appropriate
jurisdiction in the county in which the Building is located. Should any provision of this Lease
require judicial interpretation, it is agreed that the court interpreting or considering same shall
not apply the presumption that the terms hereof shall be more strictly construed against a party
by reason of the rule or conclusion that a document should be construed more strictly against the
party who itself or through its agent prepared the same. It is agreed and stipulated that all parties
hereto have participated equally in the preparation of this Lease and that legal counsel was
consulted by each responsible party before the execution of this Lease.

            g.    No Recordation. This Lease shall not be recorded in whole or in
memorandum form by either party hereto without the prior written consent of the other.

                  h.     Receipt of Money. No receipt of money by Landlord from Tenant after
the termination of this Lease or after the service of any notice or after the commencement of any
suit, or after final judgment for the possession of the Premises, shall reinstate, continue or extend
the term of this Lease or affect any such notice, demand or suit or imply consent for any action
for which Landlord’s consent is required.

              i.       No Joint Venture. This Lease shall create only the relationship of
Landlord and Tenant between Landlord and Tenant and no estate shall pass out of Landlord.
Nothing herein is intended to be construed as creating a joint venture or partnership relationship
between the parties hereto.

               j.      No Third Party Beneficiaries. Notwithstanding anything to the contrary
contained herein, no provision of this Lease is intended to benefit any party other than the
signatories hereto and their permitted heirs, personal representatives, successors and assigns, and
no provision of this Lease shall be enforceable by any other party.

              k.      Exhibits. All exhibits referred to in this Lease are attached hereto and
shall be deemed an integral part hereof.


                                                -39-
#15241254 v2
               l.     Captions. The captions included in this Lease, whether for sections,
subsections, paragraphs, Table of Contents, Exhibits, or otherwise, are inserted and included
solely for convenience and shall not be considered or given any effect in construing the
provisions hereof, and are not to be used in interpreting this Lease or for any other purpose in the
event of any controversy.

                m.     Representations. Landlord has made no representation, agreement,
condition, warranty, understanding, or promise, either oral or written, other than as set forth
herein, with respect to this Lease, the Property, the Premises, and the Complex or otherwise.

                n.     Gender; Plural Terms; Persons. The masculine, feminine, or neuter
pronoun shall each include the masculine, feminine, and neuter genders. A reference to person
shall mean a natural person, a trustee, a corporation, a partnership and any other form of legal
entity. All references (including pronouns) in the singular or plural number shall be deemed to
have been made, respectively, in the plural or singular number as well, as the context may
require.

                o.       Time. Time is of the essence of this Lease with respect to the performance
by the parties of all of their obligations hereunder.

         39.    OFAC. Tenant represents, warrants and covenants that neither Tenant, any
guarantor pursuant to the Guaranty, nor any of their officers or directors (i) is listed on the
Specially Designated Nationals and Blocked Persons List maintained by the Office of Foreign
Asset Control, Department of the Treasury (“OFAC”) pursuant to Executive Order No. 13224,
66 Fed. Reg. 49079 (Sept. 25, 2001) (“Order”) and all applicable provisions of Title III of the
USA Patriot Act (Public Law No. 107-56 (October 26, 2001)); (ii) is listed on the Denied
Persons List and Entity List maintained by the United States Department of Commerce; (iii) is
listed on the List of Terrorists and List of Disbarred Parties maintained by the United States
Department of State; (iv) is listed on any other publicly available list of terrorists, terrorist
organizations or narcotics traffickers maintained by the United States Department of State, the
United States Department of Commerce or any other governmental authority or pursuant to the
Order, the rules and regulations of OFAC (including without limitation the Trading with the
Enemy Act, 50 U.S.C. App. 1-44; the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701-06; the unrepealed provision of the Iraq Sanctions Act, Publ.L. No. 101-513; the United
Nations Participation Act, 22 U.S.C. § 2349 as-9; The Cuban Democracy Act, 22 U.S.C. §§ 60-
01-10; The Cuban Liberty and Democratic Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The
Foreign Narcotic Kingpin Designation Act, Publ. L. No. 106-120 and 107-108, all as may be
amended from time to time); or any other applicable requirements contained in any enabling
legislation or other Executive Orders in respect of the Order (the Order and such other rules,
regulations, legislation or orders are collectively called the “Orders”); (v) is engaged in
activities prohibited in the Orders; or (vi) has been convicted, pleaded nolo contendere, indicted,
arraigned or custodially detained on charges involving money laundering or predicate crimes to
money laundering, drug trafficking, terrorist-related activities or other money laundering
predicate crimes or in connection with the Bank Secrecy Act (31 U.S.C. §§ 5311 et seq.). Tenant
hereby agrees to defend, indemnify, and hold harmless Landlord from and against any and all
claims, damages, losses, risks, liabilities, and expenses (including reasonable attorney's fees and



                                                -40-
#15241254 v2
costs) arising from or related to any breach of the foregoing representation, warranty and
covenant.




                                               -41-
#15241254 v2
        IN WITNESS WHEREOF, and in consideration of the mutual entry into this Lease and
for other good and valuable consideration, and intending to be legally bound, each party hereto
has caused this agreement to be duly executed under seal.

Landlord:

Date Signed:________________                KJOHNSON URBAN RENEWAL, LLC

                                            By:     __________________________
                                                    Name:___________________
                                                    Title:____________________


Tenant:
Date Signed:________________
                                            [ENTITY CONTROLLED BY PERFORMANCE
                                            SPINE AND SPORTS MEDICINE]

                                            By:     ___________________________
                                                    Name:____________________
                                                    Title:_____________________




                                             -42-
#15241254 v2
                                           RIDER A

                                    RENEWAL OPTIONS

Tenant is hereby granted two (2) options (each, a “Renewal Option”) to renew this Lease for
five (5) years each (each, a “Renewal Term”) upon all the terms and conditions of this Lease
and the Fixed Basic Rent for each Renewal Term shall be as set forth in the Preamble of this
Lease. As a condition to the effectiveness of each Renewal Option, at the time of the exercise of
each Renewal Option and at the commencement of each Renewal Term, Tenant shall not be in
default of this Lease beyond any applicable grace or notice periods. If Tenant wishes to exercise
a Renewal Option, Tenant shall so notify Landlord in writing no later than twelve (12) months
prior to the expiration of the then current Term. Tenant’s failure to timely exercise any Renewal
Option shall automatically be deemed a waiver of such Renewal Option and all subsequent
Renewal Options.




                                           Rider A-1
                                              RIDER B

                      RIGHT OF FIRST OFFER TO PURCHASE UNIT

If Landlord decides to impose a condominium regime on the Property as provided in Section
2(b) of the Lease whereby the lot, unit or tract of land on which the Building is located could be
sold in fee simple, separate and apart from the balance of the Property, except as otherwise set
forth herein, and Landlord desires to sell the condominium unit on which the Building is located
(the “Unit”), Landlord agrees to notify Tenant in writing of such desire and the price (the
“ROFO Price”) and other terms at which Landlord so desires to sell the Unit. Tenant shall
advise Landlord within ten (10) business days after receiving such notice if Tenant is interested
in purchasing the Unit for the ROFO Price and upon such other terms. If Tenant fails to respond
within such time period and/or if Tenant responds that Tenant is not interested in purchasing the
Unit, then Tenant shall have no further right hereunder to purchase the Unit under the terms set
forth in Landlord’s notice. However, if Tenant notifies Landlord within such time period that
Tenant is interested in purchasing the Unit at the ROFO Price and upon such other terms set
forth in Landlord’s notice, then Landlord and Tenant shall have thirty (30) days following
Landlord’s receipt of such notice from Tenant within which to negotiate and execute a mutually
satisfactory agreement for the sale of the Unit to Tenant.

In the event that Landlord and Tenant fail to enter into an agreement of sale and purchase within
such thirty (30) day period, then Tenant shall have no further right hereunder to purchase the
Unit with respect to such offer, subject to the balance of this paragraph. Thereafter, Landlord
may negotiate with any third party for the sale and purchase of the Unit; provided, however, that
Landlord will not finally enter into an agreement of sale with any third party for an effective
purchase price that is less than 90% of the ROFO Price (or on economic terms materially less
favorable to Landlord than those offered to Tenant with the ROFO Price) unless Landlord first
allows Tenant ten (10) days within which to agree to purchase the Unit at such lesser price
and/or upon such amended terms. Upon any sale to a third party made in compliance with this
Rider B, Tenant’s rights under this Rider B shall terminate and be of no further force and effect
and upon Landlord’s request, Tenant agrees to execute and acknowledge a memorandum, in
proper form, for recording evidencing such termination.

If Landlord and Tenant enter into an agreement of sale and purchase but transfer of the Unit to
Tenant is not consummated for any reason other than Landlord’s default under such agreement
of sale and purchase, then Tenant shall have no further right hereunder to purchase the Unit.

Tenant’s right of first offer set forth above shall not apply to (but shall not be extinguished by) (i)
any transfer of the Unit in mortgage foreclosure, by deed in lieu of foreclosure or as part of a
settlement with the mortgagee, or (ii) a condemnation or transfer by deed in lieu of
condemnation, (iii) any transfer of the Unit to an affiliate of Landlord or to a joint venture in
which Landlord or its affiliate is a controlling venturer or has a material interest, or (iv) a transfer
in which Landlord proposes to sell the Unit together with other buildings, improvements and/or
property located at the Property or elsewhere.




                                              Rider B-1
Landlord shall have no obligation to notify Tenant of Landlord’s intention to sell and Tenant
shall have no right to purchase the Unit (or any portion thereof) at any time during which Tenant
is in default under any of the provisions of this Lease beyond the expiration of any applicable
notice and cure period.

From the time of Tenant's exercise of its right to purchase the Unit as aforesaid until the closing
of the conveyance of the Unit to Tenant, Tenant and Landlord shall continue to enjoy and be
bound by all of their respective rights and obligations under this Lease, including the obligation
of Tenant to pay Rent as required herein through the date of such conveyance.




                                             Rider B-2
EXHIBIT A

PREMISES




   A-1
         EXHIBIT B-1

LEGAL DESCRIPTION OF PROPERTY




             B-1
         EXHIBIT B-2

LEGAL DESCRIPTION OF COMPLEX




             B-1
                                          EXHIBIT C

                          LANDLORD WORK LETTER
               ATTACHED TO AND MADE PART OF LEASE BETWEEN
                KJOHNSON URBAN RENEWAL LLC, AS LANDLORD,
               AND [ENTITY CONTROLLED BY PERFORMANCE SPINE
                      AND SPORTS MEDICINE], AS TENANT

       As a material inducement to Tenant to enter into the Lease, and in consideration of the
covenants herein contained, Landlord and Tenant, intending to be legally bound, agree as
follows:

        1.      Lease; Defined Terms. The Lease is hereby incorporated by reference to the
extent that the provisions of this Landlord Work Letter apply thereto. Terms not otherwise
defined in this Landlord Work Letter shall have the meanings given to them in the Lease. The
Building Shell, Core and Site work (described in Section 2) is sometimes referred to as
“Landlord’s Work.”

       2.      Base Building Work.

                a.      Landlord has retained, at its sole cost and expense, the services of
architects and engineers for the design and engineering of the base Building and the development
of the base Building site (“Landlord’s Design Professionals”). Landlord shall cause Landlord’s
Design Professionals to prepare plans and specifications for the construction of the Building
shell, core and site (the “Building Shell, Core and Site Work”), which for purposes of this
Lease shall mean the improvements described in the preliminary plans and outline specifications
set forth on Schedule 2 attached hereto (“Base Building Plans”). The Base Building Plans shall
be prepared in conjunction with Tenant. Tenant shall participate in such design and construction
meetings and provide Tenant’s design requirements as may be necessary for Landlord’s Design
Professionals to prepare the Base Building Plans. The Base Building Plans shall conform with
all applicable federal, state and local laws, ordinances including the Americans With Disabilities
Act and building and zoning codes, and requirements of public authorities and insurance
underwriters (collectively, “Laws and Requirements”).

                 b.     The Base Building Plans shall be submitted to Tenant for Tenant’s review
and approval on or before the date set forth on the Project Schedule attached hereto as Schedule
1 for the submission of the Base Building Plans. Tenant shall have the time period identified in
the Project Schedule to approve or disapprove of the Base Building Plans. Any notice of
disapproval from Tenant shall state the specific reasons for such disapproval. Tenant shall be
obligated to approve the Base Building Plans unless the Building Shell, Core and Site Work as
delineated therein (i) does not conform with Laws and Requirements, (ii) does not conform to the
preliminary plans and outline specifications set forth on Schedule 2, (iii) would, in Tenant’s
reasonable judgment, adversely affect the integrity or effectiveness of any building system,
including, without limitation, HVAC, electrical, plumbing, fire protection, sprinkler, security or
life safety systems, or (iv) would, in Tenant’s reasonable opinion, create a health hazard within
the Building. In the event Tenant does not approve or disapprove the Base Building Plans (or


                                               C-1
relevant portion thereof) within the applicable time period provided on the Project Schedule as
provided above, Tenant will be deemed to have approved such plans. If Tenant disapproves of
the Base Building Plans, Tenant shall provide to Landlord the requested revisions thereto and
Landlord shall incorporate the revisions to which it agrees in its reasonable judgment and
resubmit same to Tenant for its review and approval during the time period set forth on the
Project Schedule.

               c.       Landlord shall provide to Tenant a preliminary budget of the cost of the
Building Shell, Core and Site Work for Tenant’s approval and Tenant within the time period set
forth on the Project Schedule shall either approve the budget or request revisions to the Base
Building Plans in order to achieve cost savings. Landlord shall incorporate the requested
revisions to which it agrees in its reasonable judgment and resubmit the Base Building Plans, as
revised, to Tenant for its review and approval on or before the date for such resubmission as set
forth on the Project Schedule.

                d.      Following Tenant’s approval of the Base Building Plans after any
revisions are incorporated as described in Section 2(c) above, Landlord shall cause Landlord’s
Design Professionals to prepare construction documents based upon the final approved Base
Building Plans (the “Base Building Construction Documents”). The Base Building
Construction Documents shall contain any value engineering add-alternates being evaluated by
the parties and shall be prepared and submitted to Tenant for Tenant’s review on or before the
date set forth on the Project Schedule for such preparation and delivery and Tenant shall have the
time period set forth on the Project Schedule to review and approve of same. Tenant shall be
obligated to approve of the Base Building Construction Documents unless they (i) do not
conform to Laws and Requirements or (ii) do not conform to the approved Base Building Plans.
Once approved by Tenant, the Base Building Construction Documents shall become the “Final
Base Building Construction Documents.”

                e.      Landlord shall enter into a construction contract with a reputable
contractor it selects (“Base Building Contractor”) on or before the applicable date on the
Project Schedule.

                f.      Landlord may make minor, non-material changes or additions to the Final
Base Building Construction Documents, those necessitated by field conditions, and those
required in connection with the governmental approvals for Landlord’s Work without the prior
written approval of Tenant; with respect to other changes requiring Tenant’s approval, such
approval shall not be unreasonably withheld, delayed or conditioned. Tenant shall not be
obligated to consent to the change or addition unless the proposed change or addition (i) is
consistent with the quality and scope of the Building Shell, Core and Site Work as set forth in the
existing Final Base Building Construction Documents, (ii) does not interfere with Tenant’s
Permitted Use of the Premises, and (iii) does not increase Tenant’s monetary obligations under
this Lease. In the event Tenant does not respond to Landlord’s request for approval of any
change or addition to the Final Base Building Construction Documents within ten (10) days after
receipt of Landlord’s written request therefor, Tenant shall be deemed to have approved the
proposed change or addition. Any notice of disapproval or request for clarification sent by
Tenant shall state the specific reasons for such disapproval and/or the items to be clarified, as
applicable. Any changes to the Final Base Building Construction Documents shall be

                                               C-2
documented by Landlord, in writing, at the regular job meetings and shall be communicated to
Tenant’s representative.

               g.     Landlord shall cause, at Landlord’s sole cost and expense, the Base
Building Contractor to commence and diligently pursue to completion the construction of the
Building Shell, Core and Site Work in accordance with Final Base Building Construction
Documents.

       3.     Tenant Delay. As used in this Landlord Work Letter, the term “Tenant Delay”
shall mean any:

                       a.      delays caused by Tenant’s failure to comply with the specific time
periods established in this Landlord Work Letter including, but not limited to, the failure to
timely review and/or approve any plans, documents or budgets;

                      b.      delays resulting from any changes to Landlord’s Work requested
by Tenant;

                      c.     delays, not caused by Landlord, in furnishing materials or
procuring labor for completion of Landlord’s Work.

        4.     Work Standards. Landlord shall cause Landlord’s Work to be done in a good
and workmanlike manner in conformity with the Final Base Building Construction Documents
and all Laws and Requirements. Landlord shall cause Landlord’s Work to be carried forward
expeditiously and with adequate work forces so as to achieve Substantial Completion of
Landlord’s Work on or before the Delivery Date (as defined in the Lease), as such date shall be
extended one (1) day for each one (1) day of Tenant Delay. Landlord shall secure and pay for
the building permit and all other permits and fees, licenses, and inspections necessary for the
proper execution and completion of the Building Shell, Core and Site Work. Landlord shall be
responsible for initiating, maintaining, and supervising all safety precautions and programs in
connection with performance of Landlord’s Work. Landlord shall obtain all customary
warranties available from contractors and manufacturers in connection with Landlord’s Work.
Landlord shall enforce all warranties from contractors and manufacturers on behalf of Landlord
and Tenant to the extent such warranties are not solely in favor of Tenant. Landlord, without cost
to Tenant, shall promptly repair, replace, restore, or rebuild any work included in Landlord’s
Work that Landlord has been given notice (during the one (1) year period following the date of
Substantial Completion of Landlord’s Work) contains defects in material or workmanship, or to
which damage has occurred because of such defects. “Substantial Completion” shall mean that
Landlord’s Work has been completed in a good and workmanlike manner in accordance with the
Final Base Building Construction Documents and in compliance with all Laws and
Requirements, subject only to the completion of minor finishing and other minor construction
aspects of Landlord’s Work.




                                               C-3
                                       SCHEDULE 1

                                  PROJECT SCHEDULE

                                                                 Date(s)/Periods

Base Building Plans Submission Date
Tenant Review and Approval/Rejection of Base Building Plans
Base Building Plans Resubmitted to Tenant (if applicable)
Revised Base Building Plans Approved by Tenant (if applicable)
Base Building Preliminary Budget
Base Building Plans Revised and Final (if applicable)
Base Building Construction Documents
Tenant Review and Approval/Rejection of Base Building
Construction Documents
Final Base Building Construction Documents
Commence Building Shell, Core and Site Work
Delivery Date




                                        Schedule 1-1
                   SCHEDULE 2

BASE BUILDING PRELIMINARY PLANS AND SPECIFICATIONS




                    Schedule 2-1
                           EXHIBIT D

                       BUILDING HOLIDAYS

* NEW YEAR’S DAY *


* MEMORIAL DAY *


* INDEPENDENCE DAY *


* LABOR DAY *


* THANKSGIVING DAY *


* CHRISTMAS DAY *




                              D-1
        EXHIBIT E

JANITORIAL SPECIFICATIONS




           E-1
                                    EXHIBIT F

                         RULES AND REGULATIONS

1.     DESIGNATED SMOKING AREA:

Tenant, its employees and guests shall comply with the restrictions on smoking on the
Property as set by Landlord.

2.     WINDOWS:

Windows in the Premises shall not be covered or obstructed by Tenant. No bottles,
parcels or other articles shall be placed on the window sills, in the halls, or in any other
part of the Building other than the Premises. No article shall be thrown out of the
doors or windows of the Premises.

3.     PROJECTIONS FROM BUILDING:

No awnings, air-conditioning units, or other fixtures shall be attached to the outside walls
or the window sills of the Building or otherwise affixed so as to project from the
Building, without prior written consent of Landlord.

4.     FLOOR COVERING:

Tenant shall not lay linoleum or other similar floor covering so that the same shall
come in direct contact with the floor of the Premises. If linoleum or other similar floor
covering is desired to be used, an interlining of builder’s deadening felt shall first be
fixed to the floor by a paste or other material that may easily be removed with water,
the use of cement or other similar adhesive material being expressly prohibited.

5.     LOCKS:

Tenant, before closing and leaving the Premises, shall ensure that all windows are
closed and entrance doors locked. All locks and hardware must conform to Building
Standard and be keyed to the Building master.

6.     CONTRACTORS:

No contract of any kind with any supplier of towels, water, toilet articles, waxing, rug
shampooing, venetian blind washing, furniture polishing, lamp servicing, cleaning of
electrical fixtures, removal of waste paper, rubbish, garbage, or other like service shall
be entered into by Tenant, nor shall any machine of any kind be installed in the
Building or the Premises, without the prior written consent of Landlord. Tenant shall
not employ any persons other than Landlord’s janitors for the purpose of cleaning the
Premises without prior written consent of Landlord. Landlord shall not be responsible
to Tenant for any loss of property from the Premises occurring, or for any damage to
the effects of Tenant by such janitors or any of its employees, or by any other person or
any other cause.


                                         F-1
7.     ACTIVITIES PROHIBITED ON PREMISES:

Tenant shall not conduct, or permit any other person to conduct, any auction upon the
Premises, manufacture or store goods, wares or merchandise upon the Premises without
the prior written approval of Landlord, except the storage of usual supplies and
inventory to be used by Tenant in the conduct of its business, make any unusual noises
in the Premises, permit to be played musical instrument on the Premises, permit any
radio to be played, or television, recorded or wired music in such loud manner as to
disturb or annoy other tenants, or permit any unusual odors to be produced on the
Premises. No bicycles, vehicles or animals of any kind shall be brought into or kept in or
about the Premises.

8.     PLUMBING AND ELECTRIC FACILITIES:

Plumbing facilities shall not be used for any purpose other than those for which they
were constructed; and no sweepings, rubbish, ashes, newspaper or other substances of
any kind shall be thrown into them. Waste (including beverages of any kind) and
excessive or unusual amounts of water is prohibited.

9.     SAFES AND OTHER HEAVY EQUIPMENT:

Landlord reserves the right to prescribe the weight and position of all safes and other
heavy equipment so as to distribute properly the weight thereof and to prevent any
unsafe condition from arising.

10.    PARKING:

Tenant and its employees shall park their cars only in those portions of the parking area
designated by Landlord. Tenant and its employees are prohibited from parking in the
designated visitor parking areas and areas clearly marked as Fire Lanes.

11.    SPEED LIMIT:

All users shall comply with the posted Speed Limit for the Property at all times.




                                        F-2
                                            EXHIBIT G

                             TENANT ESTOPPEL CERTIFICATE

TO: ______________________ (“_______”) pursuant to that certain _________ Agreement
(the “Agreement”) dated _________, 20_, by and between _________ and
____________________________________________ (“Landlord”).

       1.       The undersigned (“Tenant”) is the tenant under that certain Lease dated
__________, 20__, by and between Landlord and Tenant (the “Lease”), covering a portion of
those certain premises commonly known and designated as_____________________
_____________________________________________, New Jersey, consisting of
approximately ________ square feet (the “Premises”). A true, complete and correct copy of the
Lease is attached hereto as Exhibit “A”.

       2.      The Lease has not been modified, changed, altered or amended in any respect
(except as indicated following this sentence) and is the only lease or agreement between the
undersigned and Landlord affecting the Premises. If none, state “none”.

______________________________________________________________________________
______________________________________________________________________________

        3.     The undersigned has made no agreements with Landlord or its agents or
employees, which are not described in the Lease concerning free rent, partial rent, rebate of
rental payments or any other type of rental concession with respect to the Lease (except as
indicated following this sentence). If none, state “none”.

______________________________________________________________________________
______________________________________________________________________________

        4.       The undersigned accepted possession of the Premises on _________, 20_,
currently occupies the Premises and has been open for business since __________, 20_. The
current term of the Lease began on __________, 20_. The current term of the Lease will expire
on __________, 20_, and Tenant has no present right to cancel or terminate the Lease under the
terms thereof, or otherwise. No Rent payable pursuant to the Lease has been prepaid for more
than one (1) month, and no monies otherwise payable to Landlord under the Lease have been
paid in advance of the due date therefor as set forth in the Lease. The Fixed Basic Rent currently
being paid under the Lease is $__________ per month. Future changes to the Fixed Basic Rent
are as set forth in the Lease. The undersigned also pays amounts on account of its share of
Operating Expenses and Real Estate Taxes, as set forth in the Lease, which amounts have been
paid to and including _________, 20_.

        5.       The Lease is fully valid and enforceable and is currently in full force and effect.
Neither Landlord nor Tenant is in default thereunder, and all conditions and obligations on the
part of Landlord to be fulfilled under the terms of the Lease have been satisfied or fully
performed including, without limitation, all required tenant improvements, allowances,
alterations, installations and construction, and payment therefor has been made in full. Tenant
has no offset, claim, defense or counterclaim against any Rent or other sum payable by Tenant

                                                 G-1
under the Lease or against any other obligation of Tenant under the Lease. No condition exists
which with the giving of notice or the passage of time, or both, would constitute a default under
the Lease.

       6.      Tenant has not suffered any assignment of the Lease or sublet the Premises or any
portion thereof, and no person or entity, other than Tenant, has any possessory interest in the
Premises or right to occupy the Premises or any portion thereof, except as permitted under the
Lease.

        7.     Tenant claims no right, title or interest in or to the Premises or right to possession
of the Premises, except as tenant under the terms of the Lease. The Lease does not contain and
the undersigned does not have any outstanding options or rights of first refusal to purchase the
Premises or any portion thereof or the Property of which the Premises are a part, except as
otherwise set forth below. If none, state “none”.

______________________________________________________________________________
______________________________________________________________________________

       8.      No actions, whether voluntary or otherwise, are pending against the undersigned
under the bankruptcy laws of the United States or any state thereof, and Tenant knows of no fact
or pending or threatened claim or litigation that might result in the insolvency or bankruptcy of
Tenant.

        9.      Tenant is a [corporation][limited partnership][general partnership] duly organized
and validly existing and in good standing under the laws of the State of _________ [and
qualified to do business in the State of New Jersey]. [__________, a __________, owns and
holds all of the issued and outstanding stock in and of Tenant, and is a separate and distinct
entity from Tenant].

        10.     Tenant’s occupancy of the Premises complies fully with all local, state and federal
laws, ordinances, codes, rules, regulations and orders including, without limitation, those
concerning hazardous wastes, hazardous materials, asbestos, oil and underground storage tanks.
In addition, no such hazardous wastes, hazardous materials, asbestos, oil or underground storage
tanks have been or are incorporated in, stored on or under, released from, treated on, transported
to or from or disposed of, on or from the Premises or any portion thereof except as permitted by
law with respect to medical waste.

        11.     All inspections, licenses, permits, consents, permissions, approvals and
certificates required, whether by law, regulation or insurance standards, to be made or issued
with respect to the conduct of Tenant’s business, the Premises and the use and occupancy of the
Premises by Tenant have been made by or issued by all necessary private parties, the appropriate
governmental or quasi-governmental authorities or other authorities having jurisdiction over the
Premises and/or Tenant’s business, are in full force and effect, and Tenant has not received
notification from any such authority that Tenant or the Premises is in material noncompliance
with such laws, regulations or standards, that the Premises is being used, operated or occupied
unlawfully or that Tenant has failed to obtain such inspections, permits, consents, permissions,
approvals, licenses or certificates, as the case may be. Tenant has not received notice of any


                                                G-2
violation or failure to conform to any such law, ordinance, regulation, standard, license, permit,
consent, permission, approval or certificate.

        12.   All insurance policies required to be maintained by Tenant under the Lease have
been maintained, are in full force and effect and all premiums with respect thereto have been
paid in full.

        13.      [Upon receipt of notice of the closing of the purchase and sale of the Premises as
set forth in the Agreement, Tenant shall recognize _____ as landlord under the Lease, and all
payments of rent and other sums due to landlord under the Lease and all communications
permitted or required under the Lease shall be directed to _____ c/o
_______________________________________________________________________, and all
communications permitted or required under the Lease shall be directed to Tenant at the address
for Tenant set forth in the Lease (except as otherwise indicated following this sentence), unless
and until otherwise specified in written notice by the party to whom notice is to be given at such
address. If none, state “none”.
______________________________________________________________________________
_____________________________________________________________________________]

        14.    [This certification is made to induce ____________________ [to enter into the
Agreement] [to provide financing to Landlord] knowing that ______________________ is
relying upon the truth of this Tenant Estoppel Certificate in [entering into the Agreement,]
[providing such financing] and that [the acquisition of the Premises by
__________________________ pursuant to the Agreement] [the financing provided to
Landlord] shall be deemed good and valuable consideration to Landlord for the foregoing
representations made by Tenant.]

Dated this ____ day of _________, 200_.

                                              TENANT:

                                              _____________________________,

                                              a ____________________________

                                              BY:__________________________

                                              Name:________________________

                                              Title:_________________________




                                                G-3
                                           EXHIBIT H

                            CONFIRMATION OF LEASE TERM

        THIS MEMORANDUM is made as of the ___ day of _________, 20              , between
____________, a _____, with an office at ____________(“Landlord”) and ______, a______,
with its principal place of business at ______________________________
______________________ (“Tenant”), who entered into a lease dated for reference purposes as
___________ __, 20__ (the “Lease”), covering certain premises located at
_____________________. All capitalized terms, if not defined herein, shall be defined as they
are defined in the Lease.

        1.    The parties to this Memorandum hereby agree that the date of ______________,
20__ is the “Commencement Date” of the Term, and the date of _________ is the expiration date
of the Lease.

       2.      Tenant hereby confirms the following:

               a.      That it has accepted possession of the Premises pursuant to the terms of
the Lease;

              b.      That the improvements, including Landlord’s Work, required to be
furnished according to the Lease by Landlord have been Substantially Completed;

               c.      That Landlord has fulfilled all of its duties of an inducement nature or they
are otherwise set forth in the Lease;

              d.      That there are no offsets or credits against rentals, and the $______
Security Deposit has been paid as provided in the Lease;

                e.      That there is no default by Landlord or Tenant under the Lease and the
Lease is in full force and effect.

        3.       This Memorandum, each and all of the provisions hereof, shall inure to the benefit
of, or bind, as the case may require, the parties hereto, and their respective successors and
assigns, subject to the restrictions upon assignment and subletting contained in the Lease.




                                                H-1
Landlord:
Date Signed:________________
                               _________________________________________
                               By:______________________________________
                               Name:______________________________
                               Title:_______________________________
                               Attest:____________________________________


Tenant:
Date Signed:________________
                               _________________________________________
                               By:______________________________________
                               Name:______________________________
                               Title:_______________________________
                               Attest:____________________________________




                                H-2
                                            EXHIBIT I

              UNCONDITIONAL GUARANTY AND SURETYSHIP AGREEMENT

      THIS UNCONDITIONAL GUARANTY AND SURETYSHIP AGREEMENT (this
“Guaranty”) dated ____________ ___, 20 , is executed by PERFORMANCE SPINE AND
SPORTS MEDICINE LLC (“Guarantor”), in favor of                       (“Landlord”).

                                         BACKGROUND

        A.      Pursuant to a Lease (the “Lease”) dated the date of this Guaranty by and between
Landlord, as landlord, and                            , as tenant (“Tenant”), Landlord has demised
and let unto Tenant a portion of the building to be constructed for the Term and upon the
conditions set forth in the Lease.

       B.      Landlord requires Guarantor to execute and deliver to Landlord this Guaranty as a
condition precedent to Landlord’s entering into the Lease.

         C.     Guarantor will receive a direct financial benefit from Tenant entering into the
Lease.

        D.     Unless otherwise specifically defined in this Guaranty, all capitalized terms used
herein shall have the same meanings as are given to such terms in the Lease.

        NOW, THEREFORE, incorporating the foregoing Background herein by this reference,
in consideration of the premises contained in this Guaranty, and in consideration of the Lease
and other accommodations from Landlord to Tenant and Guarantor made as of the date of this
Guaranty and from time to time after the date of this Guaranty to be made by Landlord for the
benefit of Tenant and Guarantor, and in order to induce Landlord to enter into the Lease,
Guarantor, intending to be legally bound hereby, agrees as follows:

        1.      The undersigned hereby absolutely, unconditionally, and irrevocably guarantees
to Landlord, its successors and assigns, subject to any grace period set forth in the Lease as
applicable to Tenant and further subject to any rights or defenses applicable to the obligations of
Tenant (excluding a discharge or release in bankruptcy or other similar proceedings), the prompt
and full payment of all amounts payable by Tenant and the performance of all obligations of
Tenant arising pursuant to the Lease as same may be modified or amended, with or without
Guarantor’s consent for the Term of the Lease as same may be extended (collectively, “Lease
Obligations”). If Tenant defaults in the performance of the Lease Obligations, upon Landlord’s
request, Guarantor will perform the Lease Obligations. In addition to the Lease Obligations,
Guarantor also agrees to pay Landlord’s reasonable costs and attorneys’ fees in enforcing this
Guaranty. This Guaranty is a guarantee of payment and performance and not a guarantee of
collection. This Guaranty is an agreement of suretyship as well as of guaranty.

       2.       Guarantor hereby waives any notice of the acceptance hereof, of any action taken
or omitted in reliance hereon, or of any nonpayment, nonperformance, or default of Tenant.
With the exception of full payment and performance, no act or thing which but for this provision
could act as a release shall in any way terminate, affect, or impair the liability of Guarantor


                                                I-1
hereunder, whether or not notice is given to Guarantor, including without limitation: (1) any
extension, renewal, amendment, modification, sublease, transfer, or assignment of the Lease; (2)
a discharge or release in bankruptcy or other proceedings of any of the Lease Obligations or any
defenses otherwise available to a surety or guarantor; (3) any waiver, indulgence, or consent
granted to Tenant, any delay or lack of diligence in the enforcement of the Lease Obligations;
and (4) any receipt, application, or release of any security for the Lease Obligations.

        3.      Guarantor agrees that this Guaranty shall continue in full force and effect until the
Lease Obligations shall have been fully paid, performed and discharged and the Lease and all
other arrangements between each of Tenant and Guarantor and Landlord have been terminated.
If Guarantor shall have any right under applicable law otherwise to terminate or revoke this
Guaranty which cannot be waived, Guarantor agrees that such termination or revocation shall not
be effective until a written notice of such revocation or termination, specifically referring hereto
and signed by Guarantor, is actually received by Landlord; provided, however, that no such
notice shall affect the right and power of Landlord to enforce remedies or rights arising prior to
Landlord’s actual receipt of such notice. If, in reliance upon this Guaranty, Landlord takes any
action after any such termination or revocation by Guarantor, but prior to the actual receipt by
Landlord of such written notice, the rights of Landlord with respect to any such action so taken
shall be the same as if such termination or revocation had not occurred. Guarantor expressly
acknowledges and agrees that any such notice of revocation shall not be effective to release
Guarantor from liability for: (i) such Lease Obligations that are contingent, unliquidated,
undetermined or not due as of the date of such notice of revocation and which later become
absolute, liquidated, determined or due, or (ii) any and all renewals, extensions, substitutions,
amendments and modifications of the Lease Obligations that are granted after the date of such
notice of revocation.

         4.      Until full payment and performance of the Lease Obligations, Guarantor shall
have no right of subrogation against Tenant by reason of any payment or performance by
Guarantor; waives any right to enforce any remedy which Guarantor now or hereafter shall have
against Tenant by reason of any payment or performance hereunder; and subordinates any
liability or indebtedness of Tenant now or hereafter held by Guarantor to the Lease Obligations.

         5.      Landlord is hereby authorized, at any time and from time to time, without notice
to or demand upon Guarantor, and without in any way affecting or impairing the liability of
Guarantor under this Guaranty, to renew, extend, accelerate or otherwise change the time for
payment of or other terms relating to the Lease Obligations, and otherwise to modify, amend or
change the terms of any agreement, document or instrument now or in the future executed by
Tenant or any other guarantor of such Lease Obligations. Landlord is also authorized without
notice to or the consent of Guarantor to accept partial payments on the Lease Obligations from
Tenant, to take and hold security or collateral for the payment and performance of the Lease
Obligations and this Guaranty and any other guarantees of the Lease Obligations and other
liabilities of Tenant, and to exchange, enforce, waive and release any such security or collateral.
Landlord may apply any such security or collateral and direct the order or manner of sale thereof
as the lender in its discretion may determine, and may settle, release, compromise, collect or
otherwise liquidate the Lease Obligations, any guarantee of the Lease Obligations, and any
security or collateral for the Lease Obligations or for any such guarantee in any manner.



                                                 I-2
        6.      Each of Landlord’s rights under the Lease, this Guaranty, or any other agreement
securing the Lease is separate and may be exercised and enforced one at a time or all at once, or
any combination thereof, in any order and against Tenant, Guarantor, or any other person liable
for any of the Lease Obligations separately or against all of them together. A waiver by
Landlord of any right in a specific instance, or any delay or failure to act, shall not operate as a
waiver of the right itself or prevent the future exercise or enforcement of the right.

        7.    This Guaranty shall be governed in all respects by the laws of the State of New
Jersey and may not be amended, modified, revoked or terminated except in writing signed by
Guarantor and Landlord.

        8.       This Guaranty shall be binding upon each person and entity signing below, and
such person’s heirs or successors and assigns, whether or not signed by any other person or
entity. If this Guaranty is signed by more than one person, their liability shall be joint and
several. For purposes of this Guaranty, the term “Tenant” shall also include the successors and
permitted assigns of Tenant.

        9.      If any provision of this Guaranty is declared by a court of competent jurisdiction
to be void, prohibited or unenforceable in any jurisdiction, such provision shall, solely as to such
jurisdiction, be ineffective only to the extent of such invalidity, prohibition or enforceability
without affecting any other provision hereof. Any such invalidity, prohibition or
unenforceability in any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

      10. GUARANTOR AND, BY ITS ACCEPTANCE OF THIS GUARANTY,
LANDLORD KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE
BETWEEN THEM, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, AND IN ANY WAY ARISING OUT OF, CONNECTED WITH, OR
RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN
THEM IN CONNECTION WITH OR PURSUANT TO THIS GUARANTY OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED
HERETO OR TO THE LEASE AND AGREE THAT IN ANY ACTION ARISING
HEREUNDER, THE ATTORNEYS’ FEES AND COSTS OF THE PREVAILING PARTY
WILL BE PAID BY THE OTHER PARTY TO THE ACTION. GUARANTOR AND, BY
ITS ACCEPTANCE OF THIS GUARANTY, LANDLORD, AGREE AND CONSENT
THAT ANY SUCH DISPUTE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY A COURT BY TRIAL WITHOUT A JURY, AND THAT
EACH OF THEM MAY FILE THE ORIGINAL OR A COPY OF THIS GUARANTY
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

     11. GUARANTOR IRREVOCABLY CONSENTS TO THE JURISDICTION
AND VENUE OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF
NEW JERSEY.



                                                 I-3
        12.    Guarantor represents and warrants that it has consulted with counsel or such other
experts or advisors as it has deemed necessary in connection with the execution and delivery of
this Guaranty. Guarantor further represents and warrants that it understands and accepts the
terms of this Guaranty, including the consent to jurisdiction and waiver of jury trial and that it
has delivered this Guaranty because it is in Guarantor’s best interest under the circumstances.

       IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be executed as of
the day and year first above written.

Witness:                                     GUARANTOR:


__________________________                   PERFORMANCE SPINE AND SPORTS
Print Name:                                  MEDICINE LLC


                                             By:
                                             Name:
                                             Title:



                                     [NOTARY BLOCK]




                                               I-4
                                          EXHIBIT J

                       TENANT WORK LETTER
                  ATTACHED TO AND MADE PART OF
             LEASE BETWEEN [K JOHNSON ENTERPRISES,
  AS LANDLORD, AND [ENTITY CONTROLLED BY PERFORMANCE SPINE AND
                    SPORTS MEDICINE], AS TENANT

        As material inducement to Tenant to enter into the Lease, and in consideration of the
covenants herein contained, Landlord and Tenant, intending to be legally bound, agree as set
forth herein. The Lease is hereby incorporated by reference to the extent that the provisions of
this Tenant Work Letter apply thereto. Terms not otherwise defined in this Tenant Work Letter
shall have the meanings given to them in the Lease.

                                  ARTICLE 1
                    DESCRIPTION AND COORDINATION OF WORK

       1.1      Tenant’s Work. The work to be performed by Tenant and paid from the
Improvement Allowance provided by Landlord consists of the construction of tenant
improvements and the installation of fixtures, equipment and cabling in the Premises required by
Tenant for its occupancy and any other costs incurred in the construction of the Tenant
Improvements as described in more detail in the Tenant’s Final Construction Documents, as
defined in Article 2 of this Tenant Work Letter (the “Tenant’s Work” or the “Tenant
Improvements”).

       1.2     Representatives.

                a)     Appointment of Representatives. Landlord and Tenant have appointed or
shall appoint representatives to act for each of them with respect to all construction and
construction related matters involving the Tenant’s Work (respectively, “Landlord’s
Construction Representative” and “Tenant’s Construction Representative”, and together, the
“Representatives”). The Representatives shall be available to attend regularly scheduled and
special meetings with each other in person or by conference call.

                b)      Tenant’s Representative. Tenant’s Construction Representative will be
Percy Naranjo, provided, however, Tenant may change such person from time to time, which
change shall be effective upon receipt by Landlord of written notice of such change. Tenant’s
Construction Representative shall have the authority to act on Tenant’s behalf at all times
(including at all construction meetings and inspections) and to bind Tenant with respect to issues
relating to the construction of the Tenant Improvements including, but not limited to, cost and
scheduling changes, change orders and financial matters involving items previously approved by
Landlord or Tenant, as the case may be, or any new item.

               c)     Landlord’s Construction Representative. Landlord’s Construction
Representative will be Kevin Johnson, provided, however, Landlord may change such person
from time to time, which change shall be effective upon the receipt by Tenant of written notice
of such change or changes. Landlord’s Construction Representative shall be generally available
at the Premises during the construction of the Tenant Improvements and shall inspect the Tenant

                                               J-1
Improvements from time to time to determine compliance with requirements of this Tenant
Work Letter. Landlord’s Construction Representative shall have the authority to act on
Landlord’s behalf at all times and to bind Landlord with respect to issues relating to the
construction of the Tenant Improvements.

                                        ARTICLE 2
                                      TENANT’S PLANS

        2.1    Tenant’s Design Professionals. Tenant will engage an architect (“Tenant’s
Architect”) to document the design of the Tenant Improvements. Each of Tenant’s Architect and
any other design professional engaged by Tenant or Tenant’s Architect to design any aspect of
the Tenant Improvements (“Tenant’s Design Professionals”), shall maintain at all times errors
and omissions professional liability insurance in an amount not less than $1,000,000 per
occurrence and $2,000,000 in the aggregate covering any negligent act, error or omission of such
party, evidence of which shall be provided to Landlord upon request. Tenant’s Design
Professionals shall also maintain Worker’s Compensation, Employer’s Liability Insurance and
Commercial General Liability, in commercially reasonable amounts.

         2.2    Tenant’s Proposed Space Plan. Tenant shall cause to be prepared by Tenant’s
Architect and delivered to Landlord, for Landlord’s approval as described below, a space plan
(the “Tenant’s Proposed Space Plan”) for the construction of the Tenant Improvements. To
facilitate Landlord’s review of the Tenant’s Proposed Space Plan, Tenant shall forward to
Landlord and Landlord’s architect from time to time at reasonable intervals interim drafts of all
or any portion of the Tenant’s Proposed Space Plan. In reviewing such partial and/or interim
Tenant’s Proposed Space Plan, Landlord shall endeavor to promptly identify any problems
which would be grounds for rejection of Tenant’s Proposed Space Plan based upon the criteria
applicable to rejection of Tenant’s Construction Documents by Landlord under Section 2.4
below. Landlord and Tenant will work cooperatively so that Tenant’s Architect can commence
preparation of construction documents based upon the approved Tenant’s Proposed Space Plan.

        2.3     Tenant’s Construction Documents. Tenant shall cause to be prepared by Tenant’s
Architect and delivered to Landlord, for Landlord’s approval as described below, complete
architectural drawings, specifications and finish schedules (the “Tenant’s Construction
Documents”) for the Tenant Improvements, based upon Tenant’s Proposed Space Plan as
approved by Landlord. The Tenant’s Construction Documents, once completed and ready for
submission to Landlord for approval by Landlord under Section 2.4 below, shall, in the opinion
of Tenant’s Architect, be ready to be signed and sealed by Tenant’s Architect (and, if applicable,
any other Tenant’s Design Professionals) licensed and registered in the State of New Jersey. The
Tenant’s Construction Documents shall conform to all applicable Laws and Requirements. The
Tenant’s Construction Documents shall contain, at a minimum and where applicable, floor plans,
reflected ceiling plans, finish schedules and all related details and schedules. Tenant’s Architect
shall provide mechanical, plumbing and electrical drawings, plans and specifications for the
Tenant Improvements and prepare the life safety and fire protection plans for the Tenant
Improvements. Tenant, at its cost, shall provide engineering services as necessary, in connection
with Tenant’s Construction Documents.




                                                J-2
       2.4     Landlord Approval of Tenant’s Construction Documents

                a)       Standards for Approval. Within ten (10) days after receipt of Tenant’s
Construction Documents for the Premises, Landlord shall give notice to Tenant either approving
or disapproving the Tenant’s Construction Documents. The applicable time period within which
Landlord is required to respond to Tenant’s submissions or resubmission of Tenant’s
Construction Documents under this Section 2.4 is hereinafter referred to as “Landlord’s
Approval Response Period”. Any notice of disapproval from Landlord shall state the specific
reasons for such disapproval. Landlord shall be obligated to approve the Tenant’s Construction
Documents unless the Tenant Improvements as delineated therein (i) do not conform with all
applicable Laws and Requirements or Tenant’s Construction Documents, as then amended (ii)
would, in Landlord’s reasonable judgment, adversely affect the integrity or effectiveness of any
building system, including, without limitation, HVAC, electrical, plumbing, fire protection,
sprinkler, security or life safety systems, (iii) would impair the structural integrity of the
Building, (iv) would affect the appearance of the Building from outside the Building, (v) do not
otherwise conform with the requirements set forth in Section 2.3 above, or (vi) would, in
Landlord’s reasonable opinion, create a health hazard within the Building. Landlord’s review of
the Tenant’s Construction Documents shall be solely for the benefit of Landlord and may not be
relied upon by Tenant or any other party as being in conformity with any Laws or Requirements.

                b)      Rejection of Tenant’s Construction Documents by Landlord. In the event
Landlord rejects the Tenant’s Construction Documents or any portion thereof as provided in
Section 2.4(a) above, Tenant shall resubmit to Landlord the Tenant’s Construction Documents or
relevant portion thereof, including the revisions required by Landlord. Landlord shall review
and approve any resubmitted plans within seven (7) days after receipt, provided they contain all
of the revisions, modifications or changes which are unacceptable to Landlord applying the
standards set forth in Section 2.4(a) above. The Tenant’s Construction Documents, as completed
by Tenant’s Architect and in the form finally approved by Landlord are referred to hereinafter as
the “Tenant’s Final Construction Documents”. Upon completion of the Tenant Improvements,
Tenant shall have Tenant’s Architect furnish Landlord a copy of the Tenant’s Final Construction
Documents with any changes made by Tenant’s Architect noted thereon, as well as copies of any
CADD disks.

              c)      In the event Landlord does not approve or disapprove Tenant’s
Construction Documents (or relevant portion thereof) within the Landlord’s Approval Response
Period, Landlord will be deemed to have approved such documents.

       2.5      Permits. Tenant, at Tenant’s sole cost and expense shall file (or cause the general
contractor to file) Tenant’s Final Construction Documents with the governmental agencies
having jurisdiction and obtain all necessary permits for same.




                                                J-3
                                   ARTICLE 3
                          PERFORMANCE OF TENANT’S WORK

       3.1     Performance of Tenant’s Work.

                a)     Tenant, at its sole cost and expense, subject to Landlord’s obligation to
pay the Improvement Allowances provided for herein, shall, except as provided below, perform
the Tenant’s Work with architects, construction managers, general contractors of Tenant’s own
choosing, subject to Landlord’s prior approval thereof, such approval not to be unreasonably
withheld, conditioned or delayed. Tenant shall perform the Tenant’s Work in accordance with
(i) the Tenant’s Final Construction Documents, (ii) good construction practices, (iii) all Laws
and Requirements, (iv) all other requirements of this Tenant Work Letter, and (v) all
requirements set forth in the Lease for the performance of alterations by Tenant.

                b)      Tenant and its contractors and subcontractors shall be solely responsible
for the transportation, storage and safekeeping of materials and equipment used in the
performance of the Tenant’s Work, for the removal of waste and debris resulting therefrom on a
daily basis, and for any damage caused by them to any portion of the Building.

               c)     In addition to any insurance which may be required under the Lease,
throughout the prosecution of the Tenant’s Work, Tenant shall secure, pay for and maintain or
cause Tenant’s contractors to secure, pay for and maintain insurance (and provide evidence of
same to Landlord upon request) in the following minimum coverage and limits of liability:

               1.     Worker’s compensation in statutory limits for the State of New Jersey, and
                      Employer’s Liability Insurance in statutory limits.

               2.     Comprehensive General Liability Insurance including Broad Form
                      Contractual, Broad Form Property Damage, Personal Injury, Completed
                      Operations and Products coverage, and deletion of any exclusion
                      pertaining to explosion, collapse and underground property damage
                      hazards, with limits of not less than $5,000,000.00 combined single limit
                      for bodily injury and property damage.

               3.     Comprehensive Automobile Liability Insurance including Owned, Non-
                      Owned and Hired Car coverage, with limits of not less than $1,000,000.00
                      combined single limit for both bodily injury and property damage.


               d)      At any time after the Tenant’s Final Construction Documents are approved
by Landlord and thereafter throughout Tenant’s prosecution of the Tenant’s Work, Tenant shall
be permitted to direct changes in the Tenant’s Work (each a “Tenant Change Order”) it being
agreed, however, that Tenant must obtain Landlord’s approval, not to be unreasonably withheld,
conditioned or delayed, before prosecuting any Tenant Change Order it being agreed that
Landlord shall either approve or reject the Tenant Change Order within three (3) business days.
Once approved by Landlord, a Tenant Change Order shall become part of the Tenant’s Final
Construction Documents and the work shown on such Tenant Change Order shall be part of the


                                               J-4
Tenant’s Work. In the event Landlord does not approve or reject the Tenant Change Order
within the time required, Landlord will be deemed to have approved such Tenant Change Order.

               e)     Landlord shall reasonably cooperate with Tenant’s efforts to obtain, at
Tenant’s expense, any permits, certificates or final approvals in connection with any portion of
the Tenant’s Work including, without limitation, executing and delivering any documents or
instruments that Landlord is required to sign and which are reasonably required by Tenant in
connection therewith.

               f)      Landlord shall permit Tenant to bring and store on the Premises all
equipment, supplies and other property required or appropriate in connection with the Tenant’s
Work. Tenant entry upon the Premises prior to the Commencement Date for the purpose of
prosecuting Tenant’s Work shall be upon all of the terms and conditions of the Lease except with
respect to payment of Fixed Basic Rent, Operating Expenses or Real Estate Taxes (and except
with respect to provisions such as use and maintenance that are inapplicable during Tenant’s
construction).

              g)     The work of Tenant’s contractors shall be performed in coordination with
any work being performed by Landlord or its contractors at the Property.

                h)      Tenant shall cause its contractor to use due care with respect to and to be
responsible for (i) transportation, safekeeping and storage of materials and equipment used in the
performance of the work by its contractors, (ii) for removal of debris and waste resulting
therefrom, (iii) for defective design and work caused by its separate contractors and (iv) for any
damage caused by its separate contractors.

                i)      Tenant shall cause its contractor to use reasonable efforts not to cause
labor disruptions at the Building and shall at all times adopt and implement policies and practices
which are intended to have the effect of avoiding work stoppages, slowdowns, disputes, or
strikes at the Property. If Tenant’s contractors cause work stoppages, slowdowns, disputes or
strikes at the Property, then Landlord upon one (1) business day prior written notice to Tenant
shall be permitted to cause Tenant to cease all work at the Premises until such time as it can be
completed without such disruptions and Landlord shall have the right to equitable relief from a
court of competent jurisdiction in order to accomplish same.

                                     ARTICLE 4
                              IMPROVEMENT ALLOWANCE

        4.1     Disbursement of Allowance. Landlord shall pay without offset or deduction to
Tenant or to others as designated by Tenant the Improvement Allowance from time to time in
accordance with the provisions of this Article 4. The Improvement Allowance will be paid to
Tenant without offset or deduction and disbursed as provided below. Tenant may request
payment of the allowance applicable to such work from time to time (but not more frequently
than once a calendar month) by delivering to Landlord a disbursement request (each, a
“Disbursement Request”), each of which Disbursement Requests shall be accompanied by (i) a
certificate from Tenant’s Architect or project manager that the portion of Tenant’s Work
requested in the Disbursement Request is substantially complete; and (ii) photocopies of invoices


                                                J-5
evidencing that the amount being requested pursuant to such Disbursement Request has been
paid or incurred by Tenant in connection with the Tenant’s Work; and (iii) except in the case of
the first Disbursement Request, lien releases from Tenant’s general contractor (or construction
manager, as the case may be) for all work and services completed by such persons through the
date of the Disbursement Request immediately preceding the Disbursement Request in question.
Provided Landlord receives such request, together with all supporting documentation required
above, on or before the 10th day of the calendar month in which the request is made, Landlord,
on or before the 30th day of the same month, shall pay to Tenant or to others as designated by
Tenant the amount being requested in such Disbursement Request. Notwithstanding anything to
the contrary contained herein, the final Disbursement Request shall not be paid until all of the
following have occurred: (i) the Tenant’s Work is substantially completed and invoices therefor
are presented to Landlord; (ii) Tenant provides evidence that the Tenant’s Work has otherwise
been paid for in full or will be paid in full upon final disbursement; (iii) Tenant’s project
manager has certified substantial completion, and Landlord has approved the Tenant’s Work to
the extent required in this Tenant Work Letter; (iv) if requested, Tenant shall have provided an
estoppel to Landlord and its lender in the form required by the Lease; (v) if required by
applicable Laws and Requirements, Tenant shall have obtained a certificate of occupancy, or its
equivalent from the local governmental authorities for the Premises; and (viii) Tenant has
provided to Landlord final releases of liens from the contractor in form and substance reasonably
satisfactory to Landlord or the time period in which a mechanics lien would be required to be
filed in order to be enforceable shall have elapsed without the filing thereof. Landlord agrees to
timely fund without offset or deduction the final Disbursement Request to Tenant when Tenant
becomes entitled thereto in accordance with the preceding sentence.

        4.2    No Further Obligations. Tenant acknowledges and agrees that, except for
Landlord’s obligation to pay the Improvement Allowance, it is Tenant’s responsibility to prepare
Tenant’s Final Construction Documents for the Tenant’s Work, to perform Tenant Improvements
and to pay the entire cost of Tenant’s Work. Notwithstanding Landlord’s obligation to pay the
Improvement Allowance, Landlord shall have no privity of agreement with any contractors,
subcontractors or third party vendors.




                                               J-6
EXHIBIT 11
         Status Report For:       PERFORMANCE SPINE AND SPORTS MEDICINE OF
                                  BORDENTOWN LLC
         Report Date:             4/19/2021
         Confirmation Number:     211092296402


IDENTIFICATION NUMBER, ENTITY TYPE AND STATUS INFORMATION


         Business ID Number:      0400581010
         Business Type:           DOMESTIC LIMITED LIABILITY COMPANY
         Status:                  ACTIVE
         Original Filing Date:    06/14/2013
         Stock Amount:            N/A
         Home Jurisdiction:       NJ
         Status Change Date:      NOT APPLICABLE


REVOCATION/SUSPENSION INFORMATION


         DOR Suspension   Start   N/A
         Date:
         DOR Suspension   End     N/A
         Date:
         Tax Suspension   Start   N/A
         Date:
         Tax Suspension   End     N/A
         Date:


ANNUAL REPORT INFORMATION


         Annual Report Month:     JUNE
         Last Annual Report       09/21/2020
         Filed:
         Year:                    2020


AGENT/SERVICE OF PROCESS (SOP)INFORMATION


         Agent:                   PERFORMANCE SPINE AND SPORTS MEDICINE
         Agent/SOP Address:       9500 K JOHNSON BLVD STE 1,BORDENTOWN,NJ,08505
         Address Status:          DELIVERABLE
         Main Business Address:   9500 K. JOHNSON BLVD, SUITE 1, BORDENTOWN,
                                  NJ, 08505
         Principal Business       N/A
         Address:


ASSOCIATED NAMES


         Associated Name:         PERFORMANCE WELLNES
         Type:                    FC


PRINCIPALS
Following are the most recently reported officers/directors (corporations),
managers/members/managing members (LLCs), general partners (LPs), trustees/officers
(non-profits).


         Title:                  OTHER
         Name:                   MATTHIAS H WIEDERHOLZ,
         Address:                9500 K. JOHNSON BLVD., BORDENTOWN, , , US


FILING HISTORY -- CORPORATIONS, LIMITED LIABILITY COMPANIES, LIMITED PARTNERSHIPS AND
LIMITED LIABILITY PARTNERSHIPS




To order copies of any of the filings below, return to the service page,
https://www.njportal.com/DOR/businessrecords/Default.aspx and follow the instructions
for obtaining copies. Please note that trade names are filed initially with the County
Clerk(s) and are not available through this service. Contact the Division for
instructions on how to order Trade Mark documents.




Charter Documents for Corporations, LLCs, LPs and LLPs


         Original Filing         2013
         (Certificate)Date:


Changes and Amendments to the Original Certificate:


         Filing Type             Year Filed
         CHANGE OF AGENT AND     2018
         OFFICE
         ALTERNATE NAME FILING   2014
         Annual Report Filing    2014
         with address change
         Annual Report filing    2018
         with officer/member
         change
         Annual Report filing    2020
         with officer/member
         change


Note:
Copies of some of the charter documents above, particularly those filed before June
1988 and recently filed documents (filed less than 20 work days from the current date),
may not be available for online download.


 • For older filings, contact the Division for instructions on how to order.
 • For recent filings, allow 20 work days from the estimated filing date, revisit the
   service center at https://www.njportal.com/DOR/businessrecords/Default.aspx
   periodically, search for the business again and build a current list of its
   filings. Repeat this procedure until the document shows on the list of documents
   available for download.
The Division cannot provide information on filing requests that are in process. Only
officially filed documents are available for download.
EXHIBIT 12
EXHIBIT 13
EXHIBIT 14
EXHIBIT 15
                                                                            May 14, 2013


To;    Performance Spine and Sports Medicine
       4056 Quakerbridge Road
       Lawrenceville, New Jersey

Attn; Mr. Percy Naranjo – Chief Financial Officer

Re;    Performance Spine and Sports Medicine
       9500 K. Johnson Boulevard
       Bordentown, New Jersey 08505

Proposed Interior Fit out – Construction Services.

                                     Invoice # 001
Mr. Naranjo,

        Please accept this Invoice #001 as the first of 6 monthly installment payments as
indicated and agreed to in the KJE Development / Management Contract dated April 1,
2013 and executed on April 22, 2013 by your office.

Commencing on the 15th of each month and due as agreed, KJE shall invoice and receive
payment for services indicated in the contract beginning on May 15, 2013 and continue
as follows;

May 15, 2013                  $13,333.33
June15, 2013                  $13,333.33
July 15, 2013                 $13,333.33
August15, 2013                $13,333.33
September 15, 2013            $13,333.33
October 15, 2013              $13,333.33


Amount due this Invoice # 006………………………………..$13,333.33




___________________________________________________________________________
        8500 K.Johnson Boulevard / Bordentown / New Jersey / 08505
                            KJohnsonenterprises.com
EXHIBIT 16
                                                                            June 14, 2013


To;    Performance Spine and Sports Medicine
       4056 Quakerbridge Road
       Lawrenceville, New Jersey

Attn: Mr. Percy Naranjo – Chief Financial Officer

Re;    Performance Spine and Sports Medicine
       9500 K. Johnson Boulevard
       Bordentown, New Jersey 08505

Proposed Interior Fit out – Construction Services.

                                     Invoice # 002
Mr. Naranjo,

        Please accept this Invoice #001 as the first of 6 monthly installment payments as
indicated and agreed to in the KJE Development / Management Contract dated April 1,
2013 and executed on April 22, 2013 by your office.

Commencing on the 15th of each month and due as agreed, KJE shall invoice and receive
payment for services indicated in the contract beginning on May 15, 2013 and continue
as follows;

May 15, 2013                  $13,333.33             Received
June15, 2013                  $13,333.33
July 15, 2013                 $13,333.33
August15, 2013                $13,333.33
September 15, 2013            $13,333.33
October 15, 2013              $13,333.33


Amount due this Invoice # 002………………………………..$13,333.33




___________________________________________________________________________
        8500 K.Johnson Boulevard / Bordentown / New Jersey / 08505
                            KJohnsonenterprises.com
EXHIBIT 17
                                                                             July 15, 2013


To;    Performance Spine and Sports Medicine
       4056 Quakerbridge Road
       Lawrenceville, New Jersey

Attn: Mr. Percy Naranjo – Chief Financial Officer

Re;    Performance Spine and Sports Medicine
       9500 K. Johnson Boulevard
       Bordentown, New Jersey 08505

Proposed Interior Fit out – Construction Services.

                                     Invoice # 003
Mr. Naranjo,

        Please accept this Invoice #001 as the first of 6 monthly installment payments as
indicated and agreed to in the KJE Development / Management Contract dated April 1,
2013 and executed on April 22, 2013 by your office.

Commencing on the 15th of each month and due as agreed, KJE shall invoice and receive
payment for services indicated in the contract beginning on May 15, 2013 and continue
as follows;

May 15, 2013                  $13,333.33             Received
June15, 2013                  $13,333.33             Received
July 15, 2013                 $13,333.33
August15, 2013                $13,333.33
September 15, 2013            $13,333.33
October 15, 2013              $13,333.33


Amount due this Invoice # 003………………………………..$13,333.33




___________________________________________________________________________
        8500 K.Johnson Boulevard / Bordentown / New Jersey / 08505
                            KJohnsonenterprises.com
EXHIBIT 18
                                                                          August 15, 2013


To;    Performance Spine and Sports Medicine
       4056 Quakerbridge Road
       Lawrenceville, New Jersey

Attn: Mr. Percy Naranjo – Chief Financial Officer

Re;    Performance Spine and Sports Medicine
       9500 K. Johnson Boulevard
       Bordentown, New Jersey 08505

Proposed Interior Fit out – Construction Services.

                                     Invoice # 004
Mr. Naranjo,

        Please accept this Invoice #001 as the first of 6 monthly installment payments as
indicated and agreed to in the KJE Development / Management Contract dated April 1,
2013 and executed on April 22, 2013 by your office.

Commencing on the 15th of each month and due as agreed, KJE shall invoice and receive
payment for services indicated in the contract beginning on May 15, 2013 and continue
as follows;

May 15, 2013                  $13,333.33             Received
June15, 2013                  $13,333.33             Received
July 15, 2013                 $13,333.33             Received
August15, 2013                $13,333.33
September 15, 2013            $13,333.33
October 15, 2013              $13,333.33


Amount due this Invoice # 004………………………………..$13,333.33




___________________________________________________________________________
        8500 K.Johnson Boulevard / Bordentown / New Jersey / 08505
                            KJohnsonenterprises.com
EXHIBIT 19
                                                                       Sepember 15, 2013


To;    Performance Spine and Sports Medicine
       4056 Quakerbridge Road
       Lawrenceville, New Jersey

Attn: Mr. Percy Naranjo – Chief Financial Officer

Re;    Performance Spine and Sports Medicine
       9500 K. Johnson Boulevard
       Bordentown, New Jersey 08505

Proposed Interior Fit out – Construction Services.

                                     Invoice # 005
Mr. Naranjo,

        Please accept this Invoice #001 as the first of 6 monthly installment payments as
indicated and agreed to in the KJE Development / Management Contract dated April 1,
2013 and executed on April 22, 2013 by your office.

Commencing on the 15th of each month and due as agreed, KJE shall invoice and receive
payment for services indicated in the contract beginning on May 15, 2013 and continue
as follows;

May 15, 2013                  $13,333.33             Received
June15, 2013                  $13,333.33             Received
July 15, 2013                 $13,333.33             Received
August15, 2013                $13,333.33             Received
September 15, 2013            $13,333.33
October 15, 2013              $13,333.33


Amount due this Invoice # 005………………………………..$13,333.33




___________________________________________________________________________
        8500 K.Johnson Boulevard / Bordentown / New Jersey / 08505
                            KJohnsonenterprises.com
EXHIBIT 20
EXHIBIT 21
K. Johnson Urban Renewal
9500 K. Johnson Blvd.
Bordentown, NJ 08505
(609)298-0085
kj@kjohnsonenterprises.com

INVOICE
BILL TO                                                 INVOICE #   2017-1
Mr. Percy Naranjo                                           DATE    01/01/2017
Performance Spine & Sports                              DUE DATE    01/01/2017
Medicine                                                   TERMS    Due on receipt
9500 K. Johnson Blvd.
Bordentown, NJ 08505




ACTIVITY                                                                         AMOUNT

Base Rent                                                                       21,853.33
Base rent for January 2017 - Building F


                                          BALANCE DUE
                                                                        $21,853.33
EXHIBIT 22
K. Johnson Urban Renewal
9500 K. Johnson Blvd.
Bordentown, NJ 08505
(609)298-0085
kj@kjohnsonenterprises.com

INVOICE
BILL TO                                                  INVOICE #   2017-4
Mr. Percy Naranjo                                            DATE    02/01/2017
Performance Spine & Sports                               DUE DATE    02/01/2017
Medicine                                                    TERMS    Due on receipt
9500 K. Johnson Blvd.
Bordentown, NJ 08505




ACTIVITY                                                                          AMOUNT

Base Rent                                                                        21,853.33
Base rent for February 2017 - Building F


                                           BALANCE DUE
                                                                         $21,853.33
Kjohnson Urban Renewal
Tenant Tax Allocation
For the Year Ending December 31, 2016

Performance Spine & Sports Medicine

Complex Proportionate Share Allocation (per Lease Agreement):
Building A                                                           30,000     14.258%
Building B                                                           75,000     35.646%
Building C                                                           78,503     37.311%
Building E (pad site)                                                 2,900      1.378%
Building F                                                           24,000     11.407%
                                                                    210,403    100.000%

PSSM Building F Proportionate Share Allocation:
PSSM square footage                                                  16,000     66.667%

2016 Land Tax - Complex                                         $ 128,025.43
Building F share of Land Tax                                    $ 14,603.86
PSSM share of Building F Land Tax                               $ 9,735.91
Land Tax per square foot                                        $       0.61

Building F Pilot Payment (per Township calculation)             $ 59,125.44
PSSM share of Building F Pilot Payment                          $ 39,416.96
Pilot Payment per square foot                                   $      2.46

Total PSSM share of 2016 taxes                                  $ 49,152.87
Total portion of CAM payments related to 2016 taxes             $      3.07
EXHIBIT 23
                               K. Johnson Property Management Group LLC.
                               9500 K. Johnson Blvd.
                               Bordentown, NJ 08505
                               (609) 298-0085
                               cthompson@kjohnsonenterprises.com

INVOICE
BILL TO                                                 INVOICE #   1225
Mr. Percy Naranjo                                           DATE    03/01/2017
Performance Spine and Sports                            DUE DATE    03/01/2017
Medicine                                                   TERMS    Due on receipt
9500 K. Johnson Blvd.
Suite 1
Bordentown, NJ 08505 US




ACTIVITY                                                                        AMOUNT

PSSM - CAM                                                                      6,666.66
March 2016 CAM charges
MGMT FEES                                                                        533.33
Management Fees


                                     BALANCE DUE
                                                                           $7,199.99
EXHIBIT 24
K. Johnson Urban Renewal
9500 K. Johnson Blvd.
Bordentown, NJ 08505
(609)298-0085
kj@kjohnsonenterprises.com

INVOICE
BILL TO                                               INVOICE #   2017-12
Mr. Percy Naranjo                                         DATE    0/ u01u2017
Performance Spine & Sports                            DUE DATE    0/ u01u2017
Medicine                                                 TERMS    DYe on receipt
9500 K. Johnson Blvd.
Bordentown, NJ 08505




ACTIVITg                                                                       AMOUNT

Base Rent - PSSM                                                              21,85/ ./ /
Base rent for March 2017 - BYildinF 3


                                        BALANCE DUE
                                                                      $21,85/ ./ /
EXHIBIT 25
EXHIBIT 26
EXHIBIT 27




     
